Exhibit 10.1

 

 

 

2007

 

(1)           A L WHEELER AND M L DONOVAN

 

 

(2)          THORNTON PRECISION COMPONENTS LIMITED

 

 

 

 

 

 

 

 

SALE AND PURCHASE AGREEMENT

 

 

 

 

[g15281kci001.gif]

Princess House

122 Queen Street

Sheffield

S1 2DW

 

 

 


--------------------------------------------------------------------------------


 

1.

 

INTERPRETATION

 

 

 

 

 

 

 

 

 

2.

 

SALE AND PURCHASE AND WAIVER OF PRE-EMPTION RIGHTS

 

 

 

 

 

 

 

 

 

3.

 

PURCHASE PRICE

 

 

 

 

 

 

 

 

 

4.

 

RETENTION

 

 

 

 

 

 

 

 

 

5.

 

ADJUSTMENT OF PURCHASE PRICE

 

 

 

 

 

 

 

 

 

6.

 

COMPLETION

 

 

 

 

 

 

 

 

 

7.

 

WARRANTIES

 

 

 

 

 

 

 

 

 

8.

 

LIMITATIONS ON CLAIMS

 

 

 

 

 

 

 

 

 

9.

 

TAX COVENANT

 

 

 

 

 

 

 

 

 

10.

 

INDEMNITIES

 

 

 

 

 

 

 

 

 

11.

 

PREVIOUS YEAR PROFITS

 

 

 

 

 

 

 

 

 

12.

 

RESTRICTIONS ON SELLERS

 

 

 

 

 

 

 

 

 

13.

 

CONFIDENTIALITY AND ANNOUNCEMENTS

 

 

 

 

 

 

 

 

 

14.

 

FURTHER ASSURANCE

 

 

 

 

 

 

 

 

 

15.

 

ASSIGNMENT

 

 

 

 

 

 

 

 

 

16.

 

WHOLE AGREEMENT

 

 

 

 

 

 

 

 

 

17.

 

VARIATION AND WAIVER

 

 

 

 

 

 

 

 

 

18.

 

COSTS

 

 

 

 

 

 

 

 

 

19.

 

NOTICE

 

 

 

 

 

 

 

 

 

20.

 

INTEREST ON LATE PAYMENT

 

 

 

 

 

 

 

 

 

21.

 

SET OFF

 

 

 

 

 

 

 

 

 

22.

 

SEVERANCE

 

 

 

 

 

 

 

 

 

23.

 

AGREEMENT SURVIVES COMPLETION

 

 

 

 

 

 

 

 

 

24.

 

THIRD PARTY RIGHTS

 

 

 

 

 

 

 

 

 

25.

 

SUCCESSORS

 

 

 

 

 

 

 

 

 

26.

 

COUNTERPARTS

 

 

 

 

 

 

 

 

 

27.

 

LANGUAGE

 

 

 

 

1


--------------------------------------------------------------------------------




 

28.

 

GOVERNING LAW AND JURISDICTION

 

 

 

 

 

 

 

 

 

29.

 

RELEASE OF GUARANTEE

 

 

 

 

 

 

 

 

 

SCHEDULE 1     PARTICULARS OF SELLERS

 

 

 

 

 

 

 

 

 

Part 1.

 

Particulars of sellers and apportionment of purchase price

 

 

 

 

 

 

 

 

 

SCHEDULE 2     PARTICULARS OF THE COMPANY AND SUBSIDIARIES

 

 

 

 

 

 

 

 

 

Part 1.

 

The Company

 

 

 

 

 

 

 

 

 

Part 2.

 

The Subsidiaries

 

 

 

 

 

 

 

 

 

SCHEDULE 3     COMPLETION

 

 

 

 

 

 

 

 

 

Part 1.

 

What the Sellers shall deliver to the Buyer at Completion

 

 

 

 

 

 

 

 

 

Part 2.

 

Matters for the board meetings at Completion

 

 

 

 

 

 

 

 

 

SCHEDULE 4     WARRANTIES

 

 

 

 

 

 

 

 

 

Part 1.

 

General warranties

 

 

 

 

 

 

 

 

 

Part 2.

 

Tax warranties

 

 

 

 

 

 

 

 

 

SCHEDULE 5     TAX COVENANT

 

 

 

 

 

 

 

 

 

SCHEDULE 6     INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

 

 

 

 

 

Part 1:

 

Registered intellectual property rights

 

 

 

 

 

 

 

 

 

Part 2:

 

Material unregistered intellectual property rights

 

 

 

 

 

 

 

 

 

Part 3.

 

Intellectual property rights licensed from third parties

 

 

 

 

 

 

 

 

 

Part 4.

 

Intellectual property rights licensed to third parties

 

 

 

 

 

 

 

 

 

Schedule 7     INFORMATION TECHNOLOGY

 

 

 

 

 

 

 

 

 

SCHEDULE 8     PARTICULARS OF PROPERTIES

 

 

 

 

 

 

 

 

 

Part 1:

 

Freehold properties

 

 

 

 

 

 

 

 

 

Part 2.

 

Leasehold properties

 

 

 

 

 

 

 

 

 

Freehold properties

 

 

 

 

 

 

 

 

 

SCHEDULE 9     COMPLETION ACCOUNTS

 

 

 

 

 

 

 

 

 

Part 1.

 

General

 

 

 

 

 

 

 

 

 

Part 2.

 

Accounting Policies.

 

 

 

 

 

 

 

 

 

SCHEDULE 10     HP LIABILITIES

 

 

 

 

 

 

 

 

 

SCHEDULE 11     ESTIMATED DEBT

 

 

 

 

2


--------------------------------------------------------------------------------


THIS AGREEMENT is dated January 9, 2007

PARTIES

(1)                                  The several persons whose names and
addresses are set out in Schedule 1 (Sellers).

(2)                                  THORNTON PRECISION COMPONENTS LIMITED
incorporated and registered in England and Wales with company number 00293190
whose registered office is at Beulah Road, Sheffield S6 2AN (Buyer).

BACKGROUND

(A)                              Whedon Limited, a company incorporated and
registered in England and Wales with Company Number 05696257 whose registered
office is at Whitacre Industrial Estate, Nuneaton, Warwickshire CV11 6BX
(further details of which are set out in Part 1 of Schedule 2) (“the Company”) 
has an issued share capital of £1000 divided into 1000 Ordinary Shares of £1.00
each.

(B)                                Further particulars of the Company and of the
Subsidiaries at the date of this agreement are set out in Schedule 2.

(C)                                The Sellers are the legal and beneficial
owners of, and are otherwise able to procure the transfer of, the legal and
beneficial title to the number of Sale Shares set out opposite their respective
names in Schedule 1 comprising in aggregate the whole of the issued share
capital of the Company.

(D)                               The Sellers have agreed to sell and the Buyer
has agreed to buy the Sale Shares subject to the terms and conditions of this
agreement on a debt free basis.

AGREED TERMS


1.                                      INTERPRETATION


1.1                                 THE DEFINITIONS AND RULES OF INTERPRETATION
IN THIS CLAUSE APPLY IN THIS AGREEMENT.

Accounts: the audited financial statements of the Company and the Subsidiaries
of the Company as at and to the Accounts Date, comprising the individual
accounts of the Company and its Subsidiaries, and in the case of

3


--------------------------------------------------------------------------------




Clamonta, the consolidated Group accounts, including in each case the balance
sheet, profit and loss account together with the notes thereon and the auditor´s
and Directors´ reports (copies of which are attached to the Disclosure Letter).

Accounts Date: 31 October 2006.

Bank Instruction Letter: the letter, in the agreed form, from the Escrow Agents
to the Escrow Bank.

Business: the business of the Company and the Subsidiaries, namely precision
engineering within the machining network for engine furniture in the aerospace
industry.

Business Day: a day (other than a Saturday, Sunday or public holiday) when banks
in the City of London are open for business.

Buyer´s Solicitors: hlw Commercial Lawyers LLP of Princess House, 122 Queen
Street, Sheffield S1 2DW

CAA 2001: the Capital Allowances Act 2001.

Claim and Substantiated Claim: have the meanings set out respectively in clause
8.

Clamonta: Clamonta Limited a company incorporated and registered in England and
Wales with Company Number 03816617 whose registered office is at Whitacre
Industrial Estate, Nuneaton, Warwickshire CV11 6BX, the Subsidiary of the
Company.

Companies Acts: the Companies Act 1985 and the Companies Act 1989.

Completion: completion of the sale and purchase of the Sale Shares in accordance
with this agreement.

Completion Date: the date of this agreement.

Completion Payment: the sum of £2,570,515.09.

Connected: in relation to a person, has the meaning contained in section 839 of
the ICTA 1988.

4


--------------------------------------------------------------------------------




Control: in relation to a body corporate, the power of a person to secure that
the affairs of the body corporate are conducted in accordance with the wishes of
that person:


1.1.1                        BY MEANS OF THE HOLDING OF SHARES, OR THE
POSSESSION OF VOTING POWER, IN OR IN RELATION TO THAT OR ANY OTHER BODY
CORPORATE; OR


1.1.2                        BY VIRTUE OF ANY POWERS CONFERRED BY THE
CONSTITUTIONAL OR CORPORATE DOCUMENTS, OR ANY OTHER DOCUMENT, REGULATING THAT OR
ANY OTHER BODY CORPORATE,

and a Change of Control occurs if a person who controls any body corporate
ceases to do so or if another person acquires control of it.

Crown Place Liability: all sums (whether capital, interest or otherwise) however
in the future payable by, or any other Liability of the Company or any of the
Subsidiaries to Crown Place VCT plc on any grounds whatsoever but including,
without limitation, pursuant to (a) a share sale agreement dated 19 April 2001
between the Sellers (1) Crown Place VCT plc (2) the Company (3) and Clamonta
(4); and/or (b) a Deed of Variation dated 19 April 2006 between Clamonta (1)
Crown Place VCT plc (2) and the Company (3) (the “Deed of Variation”) and/or the
Loan referred to in the Deed of Variation but excluding any sums paid direct to
Crown Place VCT plc by the Sellers direct on behalf of the Company and/or the
Subsidiaries (whether before or after Completion) and which are not recoverable
by the Sellers from the Company and/or any of the Subsidiaries whether under the
principle of subrogation or otherwise.

Debt: shall mean the following calculation:

A minus B = Debt (this is the level of debt net of positive cash balances)

Where A shall collectively mean points (i) to (iv) below :

(i)                                     All sums and any other liability due at
the date of Completion or at any time in the future in respect of any sums drawn
or liability incurred prior to Completion pursuant to the invoice discounting
facility provided by HSBC Invoice Finance (UK) Limited utilised by the Company
and its Subsidiary and which facility is in existence as at Completion but
excluding any sum drawn down by the Company (and

5


--------------------------------------------------------------------------------




any liability arising as a result of any such draw down) after Completion;

(ii)                                  All sums and any other liability due at
the date of Completion or at any time in the future in respect of any sums drawn
or liability incurred prior to Completion pursuant to the commercial mortgage
loan for the Properties with HSBC Bank PLC;

(iii)                               All sums and any other liability due at the
date of Completion or at any time in the future  in respect of any sums drawn or
liability incurred prior to Completion pursuant to the flexible business loan
dated 17 May 2005 from  HSBC Bank PLC to Clamonta;

(iv)                              All sums and any other liability due at the
date of Completion or at any time in the future in respect of any sums drawn or
liability incurred prior to Completion pursuant to the loan from HSBC Bank PLC
to the  Company dated 19 April 2006;

(v)                                 All sums and any other liability due at the
date of Completion or at any time in the future (due as at the Completion Date) 
in respect of the Crown Place Liability

(vi)                              The amount of all Completion Liabilities.

(vii)                           The amount by which the Completion MCT Provision
exceeds the sum of £180,000.

in each case including interest but excluding all penalties early repayment fees
and exit fees.

Where B shall mean the cash at HSBC Bank PLC standing to the credit of the
Company and its Subsidiary as reconciled with and to derive the cash book
balance at the date of Completion but after deducting from such credit balance
the sum of £283,527.

Director: each person who is a director or shadow director of the Company or any
of the Subsidiaries, the names of whom are set out in Schedule 2  .

Disclosed: fairly and accurately disclosed (with sufficient details to identify
the nature of the matter disclosed) in or under the Disclosure Letter.

6


--------------------------------------------------------------------------------




Disclosure Letter: the letter from the Sellers to the Buyer with the same date
as this agreement and described as the disclosure letter, including the bundle
of documents attached to it (Disclosure Bundle).

Due Amount: the amount (if any) due to the Buyer by way of adjustment of the
Purchase Price in accordance with the terms of clause 5 of this Agreement or in
respect of a Substantiated Claim.

Escrow Agents:  the Sellers’ Solicitors.

Escrow Bank:The Royal Bank of Scotland  Colmore Row Branch Birmingham  Account
Number  103 27844 Sort Code 16-13-18

Escrow Letter: the letter, in the agreed form, to be signed by the parties
instructing and authorising the Escrow Agents to establish and operate the
Retention Account.

Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security, interest, title, retention or any other
security agreement or arrangement.

Estimated Debt: those debts of the Company and the Subsidiaries listed in
Schedule 11.

Event: has the meaning given in Schedule 5.

FSMA: the Financial Services and Markets Act 2000.

Group: in relation to a company (wherever incorporated) that company, any
company of which it is a Subsidiary (its holding company) and any other
Subsidiaries of any such holding company; and each company in a group is a
member of the group.  Unless the context otherwise requires, the application of
the definition of Group to any company at any time will apply to the company as
it is at that time.

ICTA 1988: the Income and Corporation Taxes Act 1988.

IHTA 1984: the Inheritance Tax Act 1984.

7


--------------------------------------------------------------------------------




Intellectual Property Rights: has the meaning given in paragraph 17.1 of Part 1
of Schedule 4.

Pension Scheme: Firstly, Standard Life Scheme (number J33445) known as the
Clamonta Limited GPPP for all employees. Secondly, a Scottish Widow’s directors’
pension scheme known as Scottish Widow’s Appropriate Personal Pension Scheme;
(scheme   number  for Leigh Donovan is 3171447 and scheme number for Alan
Wheeler is 3171345) and thirdly a personal pension plan known as the Trustees of
the Linford Engineering  Company Directors Retirement Benefits Plan  (scheme
number for both Alan Wheeler and Leigh Donovan is 10P35D91). Fourthly life cover
with St James Place the scheme number for Alan Wheeler is 77B54E23  and for
Leigh Donovan the scheme number is 77B54C254.

Previous Year Period: means the period from 1 November 2005 to 31 October 2006.

Previous  Year Profit:  means the consolidated operating profit of Clamonta and
its subsidiaries as shown in the Accounts subject to the following adjustments;

(1)                                  Before interest and dividends

(2)                                  Before Tax

(3)                                  Before all costs relating to the
refinancing of the business and the management buy out completed on 15 April
2006, and the refinancing of the Company’s borrowings in May 2005 in the sum of
£6,380, and professional fees incurred in respect of the void share transaction
in the sum of £30,000.

(4)                                  Before amortisation of goodwill

(5)                                  Before the writing back or releasing of the
General Provisions

(6)                                  Before taking into account any profit made
on disposals of fixed capital assets since 1 November 2005

(7)                                  Before taking into account any impairment
review of the assets of Clamonta and its Subsidiaries

8


--------------------------------------------------------------------------------




Previously-owned Land and Buildings: has the meaning given in paragraph  22.2 of
Part 1 of Schedule 4  .

Properties: has the meaning given in paragraph 22.3 of Part 1 of Schedule 4

Purchase Price: the purchase price for the Sale Shares to be paid by the Buyer
to the Sellers in accordance with clause 3.

Release Date: has the meaning given in clause 4.

Retention Account: the interest-bearing bank account at the Escrow Bank to be
established in accordance with the Escrow Letter.

Sale Shares: the 1000 Ordinary Shares of £1.00 each in the Company, all of which
have been issued and are fully paid.

Sellers´ Solicitors: Hawkins Hatton LLP of Trafalgar House, 47-49 King Street,
Dudley DY2 8PS.

Subsidiary: in relation to a company wherever incorporated (a holding company)
means a “subsidiary” as defined in section 736 of the Companies Act 1985 and any
other company which is a subsidiary (as so defined) of a company which is itself
a subsidiary of such holding company. Unless the context otherwise requires, the
application of the definition of Subsidiary to any company at any time will
apply to the company as it is at that time.

Tax or Taxation: has the meaning given in Schedule 5 .

Tax Covenant: the tax covenant as set out in Schedule 5

Tax Claim: has the meaning given in Schedule 5.

Tax Warranties: the Warranties in  Part 2 of Schedule 4  .

Taxation Authority: has the meaning given in Schedule 5.

Taxation Statute: has the meaning given in Schedule 5.

TCGA 1992: the Taxation of Chargeable Gains Act 1992.

TMA 1970: the Taxes Management Act 1970.

9


--------------------------------------------------------------------------------




Transaction: the transaction contemplated by this agreement or any part of that
transaction.

VATA 1994: the Value Added Tax Act 1994.

Warranties: the representations and warranties in clause 7 and Schedule 4  .


1.2                                 CLAUSE AND SCHEDULE HEADINGS DO NOT AFFECT
THE INTERPRETATION OF THIS AGREEMENT.


1.3                                 A PERSON INCLUDES A CORPORATE OR
UNINCORPORATED BODY.


1.4                                 WORDS IN THE SINGULAR INCLUDE THE PLURAL AND
IN THE PLURAL INCLUDE THE SINGULAR.


1.5                                 A REFERENCE TO ONE GENDER INCLUDES A
REFERENCE TO THE OTHER GENDER.


1.6                                 A REFERENCE TO A PARTICULAR LAW IS A
REFERENCE TO IT AS IT IS IN FORCE FOR THE TIME BEING TAKING ACCOUNT OF ANY
AMENDMENT, EXTENSION, OR RE-ENACTMENT AND INCLUDES ANY SUBORDINATE LEGISLATION
FOR THE TIME BEING IN FORCE MADE UNDER IT.


1.7                                 WRITING OR WRITTEN INCLUDES FAXES BUT NOT
E-MAIL.


1.8                                 DOCUMENTS IN AGREED FORM ARE DOCUMENTS IN
THE FORM AGREED BY THE PARTIES OR ON THEIR BEHALF AND INITIALLED BY THEM OR ON
THEIR BEHALF FOR IDENTIFICATION.


1.9                                 REFERENCES TO CLAUSES AND SCHEDULES ARE TO
THE CLAUSES AND SCHEDULES OF THIS AGREEMENT; REFERENCES TO PARAGRAPHS ARE TO
PARAGRAPHS OF THE RELEVANT SCHEDULE.


1.10                           UNLESS OTHERWISE EXPRESSLY PROVIDED, THE
OBLIGATIONS AND LIABILITIES OF THE SELLERS UNDER THIS AGREEMENT ARE JOINT AND
SEVERAL.


1.11                           REFERENCES TO SUBSIDIARY OR SUBSIDIARIES  ARE
REFERENCES TO A SUBSIDIARY OR SUBSIDIARIES OF THE COMPANY AND/OR CLAMONTA (AS
THE CASE MAY BE).


1.12                           REFERENCE TO THIS AGREEMENT INCLUDE THIS
AGREEMENT AS AMENDED OR VARIED IN ACCORDANCE WITH ITS TERMS.


2.                                      SALE AND PURCHASE AND WAIVER OF
PRE-EMPTION RIGHTS


2.1                                 ON THE TERMS OF THIS AGREEMENT, THE SELLERS
SHALL SELL AND THE BUYER SHALL BUY, WITH EFFECT FROM COMPLETION, THE SALE SHARES
WITH FULL TITLE GUARANTEE, FREE

10


--------------------------------------------------------------------------------





FROM ALL ENCUMBRANCES AND TOGETHER WITH ALL RIGHTS THAT ATTACH (OR MAY IN THE
FUTURE ATTACH) TO THEM INCLUDING, IN PARTICULAR, THE RIGHT TO RECEIVE ALL
DIVIDENDS AND DISTRIBUTIONS DECLARED, OR MADE OR PAID ON OR AFTER THE DATE OF
THIS AGREEMENT.


2.2                                 EACH OF THE SELLERS SEVERALLY WAIVES ANY
RIGHT OF PRE-EMPTION OR OTHER RESTRICTION ON TRANSFER IN RESPECT OF THE SALE
SHARES OR ANY OF THEM CONFERRED ON HIM UNDER THE ARTICLES OF ASSOCIATION OF THE
COMPANY OR OTHERWISE AND SHALL PROCURE THE IRREVOCABLE WAIVER OF ANY SUCH RIGHT
OR RESTRICTION CONFERRED ON ANY OTHER PERSON WHO IS NOT A PARTY TO THIS
AGREEMENT.


2.3                                 THE BUYER IS NOT OBLIGED TO COMPLETE THE
PURCHASE OF ANY OF THE SALE SHARES UNLESS THE PURCHASE OF ALL THE SALE SHARES IS
COMPLETED SIMULTANEOUSLY.


3.                                      PURCHASE PRICE


3.1                                 THE PURCHASE PRICE IS THE COMPLETION PAYMENT
AS ADJUSTED IN ACCORDANCE WITH CLAUSE 5 (ADJUSTMENT OF THE PURCHASE PRICE) AND
SCHEDULE 9 (COMPLETION ACCOUNTS).


3.2                                 THE COMPLETION PAYMENT IS PAYABLE IN CASH AT
COMPLETION BY THE BUYER AND SHALL BE PAID:


3.2.1                        AS £2,470,515.09 TO SELLERS’ SOLICITORS, WHO SHALL
BE RESPONSIBLE FOR ENSURING THAT SUCH SUM IS APPORTIONED BETWEEN THE SELLERS IN
THE PROPORTIONS SET OUT OPPOSITE THE SELLERS’ NAMES IN SCHEDULE 1; AND


3.2.2                        AS THE BALANCE OF £100,000 INTO THE RETENTION
ACCOUNT, WHICH SHALL BE MAINTAINED IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE
4; AND


3.3                                 THE PURCHASE PRICE SHALL BE DEEMED TO BE
REDUCED BY THE AMOUNT OF ANY PAYMENT MADE TO THE BUYER:


3.3.1                        FOR A BREACH OF ANY WARRANTY WHICH IS AGREED IN
WRITING AND/OR ADJUDICATED BY A COURT OF COMPETENT JURISDICTION AS PROVIDED
HEREIN AND NOT APPEALED WITHIN 12 MONTHS THEREOF; OR


3.3.2                        UNDER CLAUSE 5 WHICH IS AGREED IN WRITING AND/OR
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION AS PROVIDED HEREIN AND NOT
APPEALED WITHIN 12 MONTHS THEREOF; OR

11


--------------------------------------------------------------------------------





3.3.3                        UNDER THE TAX COVENANT WHICH IS AGREED IN WRITING
AND/OR ADJUDICATED BY A COURT OF COMPETENT JURISDICTION AS PROVIDED HEREIN AND
NOT APPEALED WITHIN 12 MONTHS THEREOF.


4.                                      RETENTION


4.1                                 NO AMOUNT SHALL BE RELEASED OUT OF THE
RETENTION ACCOUNT OTHERWISE THAN IN ACCORDANCE WITH THIS CLAUSE 4.


4.2                                 SUBJECT AS OTHERWISE PROVIDED BY THIS CLAUSE
4, THE AMOUNT (IF ANY) STANDING TO THE CREDIT OF THE RETENTION ACCOUNT
(INCLUDING ANY ACCRUED INTEREST BUT LESS ANY APPLICABLE BANK CHARGES) ON THE
DATE UPON WHICH ANY PAYMENT BY WAY OF ADJUSTMENT OF THE PURCHASE PRICE FALLS DUE
FOR PAYMENT PURSUANT TO CLAUSE -5.3 (“RELEASE DATE”) SHALL BE RELEASED TO THE
SELLERS’ SOLICITORS (WHO SHALL BE RESPONSIBLE FOR ENSURING THAT SUCH SUM IS
APPORTIONED BETWEEN THE SELLERS IN THE PROPORTIONS SET OUT OPPOSITE THEIR NAMES
IN SCHEDULE 1).


4.3                                 ANY INTEREST THAT MAY ACCRUE ON THE CREDIT
BALANCE ON THE RETENTION ACCOUNT SHALL BE CREDITED TO THE RETENTION ACCOUNT AND
ANY PAYMENT OF PRINCIPAL OUT OF THE RETENTION ACCOUNT SHALL INCLUDE A PAYMENT OF
THE INTEREST EARNED ON SUCH PRINCIPAL SUM BY THE RETENTION ACCOUNT.


4.4                                 THE LIABILITY TO TAXATION ON ANY INTEREST ON
ANY AMOUNT IN THE RETENTION ACCOUNT SHALL BE BORNE BY THE PARTY ULTIMATELY
ENTITLED TO THAT AMOUNT.


4.5                                 IF, PRIOR TO THE RELEASE DATE, THERE IS A
DUE AMOUNT, THE PARTIES SHALL, UNLESS SUCH DUE AMOUNT HAS BEEN PAID TO THE BUYER
PRIOR TO THE RELEASE DATE, INSTRUCT THE ESCROW AGENTS TO PAY TO THE BUYER OUT OF
THE RETENTION ACCOUNT THE LESSER OF THE DUE AMOUNT AND THE AMOUNT STANDING TO
THE CREDIT OF THE RETENTION ACCOUNT (TOGETHER WITH ANY INTEREST WHICH HAS
ACCRUED ON THE AMOUNT SO PAID BUT LESS ANY APPLICABLE BANK CHARGES).


4.6                                 SAVE AS PROVIDED ELSEWHERE IN THIS
AGREEMENT:


4.6.1                        THE AMOUNT OF THE PURCHASE PRICE PAID INTO THE
RETENTION ACCOUNT SHALL NOT BE REGARDED AS IMPOSING ANY LIMIT ON THE AMOUNT OF
ANY CLAIMS UNDER THIS AGREEMENT OR UNDER ANY OF THE DOCUMENTS EXECUTED PURSUANT
TO THIS AGREEMENT;

 

12


--------------------------------------------------------------------------------



4.6.2                        IF A DUE AMOUNT IS NOT SATISFIED IN FULL FROM THE
RETENTION ACCOUNT, THE RELEVANT CLAIM (TO THE EXTENT NOT SO SATISFIED) SHALL
REMAIN FULLY ENFORCEABLE AGAINST THE SELLERS; AND


4.6.3                        NOTHING IN THIS CLAUSE 4 SHALL PREJUDICE, LIMIT OR
OTHERWISE AFFECT ANY RIGHT, INCLUDING TO MAKE ANY CLAIM, OR REMEDY THE BUYER MAY
HAVE FROM TIME TO TIME AGAINST THE SELLERS EITHER UNDER THIS AGREEMENT OR UNDER
ANY OF THE DOCUMENTS EXECUTED PURSUANT TO THIS AGREEMENT.


5.                                      ADJUSTMENT OF PURCHASE PRICE


5.1                                 IN THIS AGREEMENT COMPLETION NET ASSETS, 
COMPLETION MCT PROVISION, AND COMPLETION LIABILITIES HAVE THE MEANINGS
RESPECTIVELY GIVEN IN THE DEFINITIONS IN PARAGRAPH 1 OF PART 1 OF  SCHEDULE 9
(COMPLETION ACCOUNTS).


5.2                                 THE PURCHASE PRICE SHALL BE REDUCED BY
DEDUCTING THE FOLLOWING AMOUNTS FROM THE PURCHASE PRICE (AND SO THAT EACH SUCH
DEDUCTION IS INDEPENDENT OF ALL OTHER DEDUCTIONS SO THAT THE TOTAL DEDUCTION TO
BE MADE FROM THE PURCHASE PRICE SHALL BE THE SUM OF THE DEDUCTIONS UNDER ALL OF
THE SUB-CLAUSES OF THIS SUB-CLAUSE 5.2 AND SO THAT UNDER NO CIRCUMSTANCES SHALL
THE PURCHASE PRICE BE INCREASED ABOVE THE COMPLETION PAYMENT OTHER THAN SET OUT
IN CLAUSE 5.6):


5.2.1                        THE AMOUNT, IF ANY, BY WHICH THE COMPLETION NET
ASSETS ARE LESS THAN £2,050,000;


5.2.2                        THE AMOUNT BY WHICH THE DEBT EXCEEDS THE ESTIMATED
DEBT.


5.3                                 WITHIN SEVEN DAYS, STARTING ON THE DAY AFTER
AGREEMENT OR DETERMINATION OF THE COMPLETION ACCOUNTS IN ACCORDANCE WITH THE
PROVISIONS OF  SCHEDULE 9 (COMPLETION ACCOUNTS) IF THE AGGREGATE AMOUNT OF THE
COMPLETION PAYMENT EXCEEDS THE PURCHASE PRICE, THE SELLERS AND THE BUYER WILL
IRREVOCABLY INSTRUCT THE ESCROW AGENT TO PAY THE AMOUNT BY WHICH THE COMPLETION
PAYMENT EXCEEDS THE PURCHASE PRICE TO THE BUYER FROM THE RETENTION ACCOUNT (UP
TO A MAXIMUM OF THE SUM (INCLUDING INTEREST) STANDING TO THE CREDIT OF THE
RETENTION ACCOUNT) AND TO THE EXTENT THAT SUCH PAYMENT DOES NOT FULLY DISCHARGE
THE SUM PAYABLE  THE SELLERS SHALL REPAY TO THE BUYER THE BALANCE OF THE AMOUNT
REQUIRED FREELY TO DISCHARGE THE AMOUNT BY WHICH THE COMPLETION PAYMENT EXCEEDS
THE PURCHASE PRICE AND AFTER SUCH PAYMENTS (IF

13


--------------------------------------------------------------------------------





ANY) THEN SUCH MONIES STANDING TO THE CREDIT OF THE RETENTION ACCOUNT SHALL BE 
DEALT WITH IN ACCORDANCE WITH CLAUSE 4.2.


5.4                                 ANY SUCH REPAYMENT TO BE MADE BY THE SELLERS
UNDER CLAUSE 5.3 SHALL BE PAID IN THE SAME PROPORTIONS AS RECEIVED SUMS UNDER
CLAUSE 3 (PURCHASE PRICE).


5.5                                 ANY PAYMENT OR REPAYMENT TO BE MADE UNDER
CLAUSE 5.3 SHALL BE MADE TO THE BUYER BY TELEGRAPHIC TRANSFER TO AN ACCOUNT
NOTIFIED BY THE BUYER TO THE SELLERS NOT LATER THAN FIVE BUSINESS DAYS FOLLOWING
THE DATE ON WHICH THE COMPLETION ACCOUNTS ARE AGREED OR DETERMINED.


5.6                                 IF THE AMOUNT OF THE ESTIMATED DEBT EXCEEDS
THE AMOUNT OF THE DEBT, THE BUYER SHALL PAY TO THE SELLERS BY WAY OF ADDITIONAL
CONSIDERATION THE AMOUNT BY WHICH THE ESTIMATED DEBT EXCEEDS THE DEBT SUCH SUM
TO BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THIS CLAUSE 5 MUTATIS
MUTANDIS AND PAID BY THE BUYER TO THE SELLERS NO LATER THAN FIVE BUSINESS DAYS
FOLLOWING THE DATE UPON WHICH THE COMPLETION ACCOUNTS ARE AGREED OR DETERMINED.


6.                                      COMPLETION


6.1                                 COMPLETION SHALL TAKE PLACE ON THE
COMPLETION DATE:


6.1.1                        AT THE OFFICES OF BUYER’S SOLICITORS IMMEDIATELY
AFTER THE SIGNING OF THIS AGREEMENT; OR


6.1.2                        AT ANY OTHER PLACE OR TIME AS AGREED IN WRITING BY
THE SELLERS AND THE BUYER.


6.2                                 AT COMPLETION THE SELLERS SHALL:


6.2.1                        DELIVER OR CAUSE TO BE DELIVERED THE DOCUMENTS AND
EVIDENCE SET OUT IN PART 1 OF SCHEDULE 3;


6.2.2                        PROCURE THAT A BOARD MEETING OF THE COMPANY AND
EACH OF THE SUBSIDIARIES IS HELD AT WHICH THE MATTERS IDENTIFIED IN PART 2 OF
SCHEDULE 3   ARE CARRIED OUT; AND


6.2.3                        DELIVER ANY OTHER DOCUMENTS REFERRED TO IN THIS
AGREEMENT AS BEING REQUIRED TO BE DELIVERED BY THEM.


6.3                                 AT COMPLETION THE BUYER SHALL:

14


--------------------------------------------------------------------------------





6.3.1                        PAY THE COMPLETION PAYMENT BY TELEGRAPHIC TRANSFER
TO THE SELLERS’ SOLICITORS (WHO ARE IRREVOCABLY AUTHORISED TO RECEIVE THE SAME)
AND OTHERWISE IN ACCORDANCE WITH CLAUSE 3.2 AND SO THAT SUCH PAYMENT SHALL BE
APPLIED BY THE SELLERS’ SOLICITORS AS SET OUT IN CLAUSE 3.2. PAYMENT MADE IN
ACCORDANCE WITH THIS CLAUSE SHALL CONSTITUTE A VALID DISCHARGE OF THE BUYER’S
OBLIGATIONS UNDER CLAUSE 3.2;


6.3.2                        DELIVER A CERTIFIED COPY OF THE RESOLUTION ADOPTED
BY THE BOARD OF DIRECTORS OF THE BUYER AUTHORISING THE TRANSACTION AND THE
EXECUTION AND DELIVERY BY THE OFFICERS SPECIFIED IN THE RESOLUTION OF THIS
AGREEMENT, AND ANY OTHER DOCUMENTS REFERRED TO IN THIS AGREEMENT AS BEING
REQUIRED TO BE DELIVERED BY IT


6.4                                 AT COMPLETION, THE SELLERS AND THE BUYER
SHALL SIGN THE ESCROW LETTER AND PROCURE THAT THE ESCROW AGENTS SIGN AND DELIVER
THE BANK INSTRUCTION LETTER TO THE ESCROW BANK.


6.5                                 AS SOON AS POSSIBLE AFTER COMPLETION THE
SELLERS SHALL SEND TO THE BUYER (AT THE BUYER´S REGISTERED OFFICE FOR THE TIME
BEING) ALL RECORDS, CORRESPONDENCE, DOCUMENTS, FILES, MEMORANDA AND OTHER PAPERS
RELATING TO THE COMPANY AND THE SUBSIDIARIES NOT REQUIRED TO BE DELIVERED AT
COMPLETION AND WHICH ARE NOT KEPT AT ANY OF THE PROPERTIES.


7.                                      WARRANTIES


7.1                                 THE BUYER IS ENTERING INTO THIS AGREEMENT ON
THE BASIS OF, AND IN RELIANCE ON, THE WARRANTIES.


7.2                                 THE SELLERS WARRANT AND REPRESENT TO THE
BUYER THAT EACH WARRANTY IS TRUE, ACCURATE AND NOT MISLEADING ON THE DATE OF
THIS AGREEMENT EXCEPT AS DISCLOSED.


7.3                                 WITHOUT PREJUDICE TO THE RIGHT OF THE BUYER
TO CLAIM ON ANY OTHER BASIS OR TAKE ADVANTAGE OF ANY OTHER REMEDIES AVAILABLE TO
IT, IF ANY WARRANTY IS BREACHED OR PROVES TO BE UNTRUE OR MISLEADING, THE
SELLERS SHALL PAY TO THE BUYER ON DEMAND:

15


--------------------------------------------------------------------------------





7.3.1                        THE AMOUNT NECESSARY TO PUT THE COMPANY AND EACH OF
THE SUBSIDIARIES INTO THE POSITION THEY WOULD HAVE BEEN IN IF THE WARRANTY HAD
NOT BEEN BREACHED OR HAD NOT BEEN UNTRUE OR MISLEADING; AND


7.3.2                        ALL COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, DAMAGES, LEGAL AND OTHER PROFESSIONAL FEES AND COSTS, PENALTIES,
EXPENSES AND CONSEQUENTIAL LOSSES WHETHER DIRECTLY OR INDIRECTLY ARISING)
INCURRED BY THE BUYER OR THE COMPANY OR ANY OF THE SUBSIDIARIES AS A RESULT OF
SUCH BREACH OR OF THE WARRANTY BEING UNTRUE OR MISLEADING.


A PAYMENT MADE IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 7.3 SHALL INCLUDE ANY
AMOUNT NECESSARY TO ENSURE THAT, AFTER ANY TAXATION OF THE PAYMENT, THE BUYER IS
LEFT WITH THE SAME AMOUNT IT WOULD HAVE HAD IF THE PAYMENT WAS NOT SUBJECT TO
TAXATION.


7.4                                 WARRANTIES QUALIFIED BY THE EXPRESSION SO
FAR AS THE SELLERS ARE AWARE OR ANY SIMILAR EXPRESSION ARE DEEMED TO BE GIVEN TO
THE BEST OF THE KNOWLEDGE, INFORMATION AND BELIEF OF THE SELLERS AFTER THEY HAVE
MADE ALL REASONABLE ENQUIRIES.


7.5                                 EACH OF THE WARRANTIES IS SEPARATE AND,
UNLESS OTHERWISE SPECIFICALLY PROVIDED, IS NOT LIMITED BY REFERENCE TO ANY OTHER
WARRANTY OR ANY OTHER PROVISION IN THIS AGREEMENT.


7.6                                 WITH THE EXCEPTION OF THE MATTERS DISCLOSED,
NO INFORMATION OF WHICH THE BUYER AND/OR ITS PROFESSIONAL ADVISERS HAS KNOWLEDGE
(ACTUAL CONSTRUCTIVE OR IMPLIED,) OR WHICH COULD HAVE BEEN DISCOVERED (WHETHER
BY INVESTIGATION MADE BY THE BUYER OR MADE ON ITS BEHALF) SHALL PREJUDICE OR
PREVENT ANY CLAIM OR REDUCE ANY AMOUNT RECOVERABLE THEREUNDER.


7.7                                 THE SELLERS AGREE THAT ANY INFORMATION
SUPPLIED BY THE COMPANY OR ANY OF THE SUBSIDIARIES OR BY OR ON BEHALF OF ANY OF
THE EMPLOYEES, DIRECTORS, AGENTS OR OFFICERS OF THE COMPANY AND ANY OF THE
SUBSIDIARIES (OFFICERS) TO THE SELLERS OR THEIR ADVISERS IN CONNECTION WITH THE
WARRANTIES, THE INFORMATION DISCLOSED IN THE DISCLOSURE LETTER OR OTHERWISE
SHALL NOT CONSTITUTE A WARRANTY, REPRESENTATION OR GUARANTEE AS TO THE ACCURACY
OF SUCH INFORMATION IN FAVOUR OF THE SELLERS, AND THE SELLERS HEREBY UNDERTAKE
TO THE BUYER AND TO THE COMPANY, THE SUBSIDIARIES AND EACH OFFICER THAT THEY
WAIVE ANY AND ALL

16


--------------------------------------------------------------------------------





CLAIMS WHICH THEY MIGHT OTHERWISE HAVE AGAINST ANY OF THEM IN RESPECT OF SUCH
CLAIMS.


8.                                      LIMITATIONS ON CLAIMS


8.1                                 THE DEFINITIONS AND RULES OF INTERPRETATION
IN THIS CLAUSE APPLY IN THIS AGREEMENT.

Claim: a claim for breach of any of the Warranties.

Substantiated Claim: a Claim in respect of which liability is admitted in
writing by the party against whom such Claim is brought, or which has been
adjudicated on by a Court of competent jurisdiction and (if the Court of
competent jurisdiction is the County Court in England and Wales) no right of
appeal lies in respect of such adjudication, or the parties are debarred by
passage of time or otherwise from making an appeal.

A Claim is connected with another Claim or Substantiated Claim if they all arise
out of the occurrence of the same event or relate to the same subject matter.


8.2                                 THIS CLAUSE LIMITS THE LIABILITY OF THE
SELLERS IN RELATION TO ANY CLAIM AND ANY CLAIM UNDER THE TAX COVENANT.


8.3                                 THE LIABILITY OF THE SELLERS FOR ALL
SUBSTANTIATED CLAIMS AND ALL CLAIMS UNDER THE TAX COVENANT WHEN TAKEN TOGETHER
SHALL NOT EXCEED A SUM EQUAL TO THE AGGREGATE OF THE PURCHASE PRICE (BUT
EXCLUDING INTEREST IN RESPECT OF SUCH SUBSTANTIATED CLAIMS AND THE REASONABLE
AND PROPER COSTS INCURRED BY THE BUYER IN ENFORCING SUCH SUBSTANTIATED CLAIMS)
PROVIDED THAT THE MAXIMUM LIABILITY OF EACH SELLER FOR ALL SUBSTANTIATED CLAIMS
AND ANY CLAIM UNDER THE TAX COVENANT SHALL NOT EXCEED THE SUMS SET OPPOSITE THE
NAME OF SUCH SELLER IN SCHEDULE 1.


8.4                                 THE SELLERS SHALL NOT BE LIABLE FOR A CLAIM
UNLESS THE LIABILITY EXCEEDS £2,000 AND THE AMOUNT OF ALL SUBSTANTIATED CLAIMS
WHEN TAKEN TOGETHER, EXCEEDS £25,000, IN WHICH CASE THE WHOLE AMOUNT (AND NOT
JUST THE AMOUNT BY WHICH THE LIMIT IN THIS CLAUSE IS EXCEEDED) IS RECOVERABLE BY
THE BUYER.


8.5                                 THE SELLERS ARE NOT LIABLE FOR A CLAIM TO
THE EXTENT THAT THE CLAIM:

17


--------------------------------------------------------------------------------





8.5.1                        RELATES TO MATTERS DISCLOSED; OR


8.5.2                        RELATES TO ANY MATTER SPECIFICALLY PROVIDED FOR IN
THE COMPLETION ACCOUNTS.


8.6                                 THE SELLERS ARE NOT LIABLE FOR A CLAIM OR A
CLAIM UNDER THE TAX COVENANT OR UNDER THE INDEMNITIES IN CLAUSE 10 UNLESS THE
BUYER HAS GIVEN THE SELLERS NOTICE IN WRITING OF THE CLAIM OR THE CLAIM UNDER
THE TAX COVENANT, SUMMARISING THE NATURE OF THE CLAIM OR CLAIM UNDER THE TAX
COVENANT AS FAR AS IS KNOWN TO THE BUYER AND THE AMOUNT CLAIMED AND PROCEEDING
IN RESPECT OF SUCH MATTER IS SERVED NO LATER THAN 12 MONTHS AFTER THE DATE OF
THE INITIAL NOTICE OF THE CLAIM OR CLAIM UNDER THE TAX COVENANT:


8.6.1                        IN THE CASE OF A CLAIM MADE UNDER THE TAX
WARRANTIES OR THE TAX COVENANT, WITHIN THE PERIOD OF 7 YEARS BEGINNING WITH THE
COMPLETION DATE; AND


8.6.2                        IN ANY OTHER CASE, WITHIN THE PERIOD BEGINNING WITH
THE COMPLETION DATE AND ENDING ON 28 FEBRUARY 2009;


8.6.3                        IN THE CASE OF A CLAIM UNDER THE INDEMNITIES IN
CLAUSE 10  WITHIN 4 YEARS BEGINNING WITH THE COMPLETION DATE.


8.7                                 CONDUCT OF CLAIMS.


8.7.1                        THE BUYER SHALL PROCURE THAT THE CONDUCT,
NEGOTIATION, SETTLEMENT OR LITIGATION OF THE CLAIM BY OR AGAINST SUCH THIRD
PARTY IS, SO FAR AS IS REASONABLY PRACTICABLE, CARRIED OUT IN ACCORDANCE WITH
THE WISHES OF THE SELLERS AND AT THEIR COST, SUBJECT TO THEIR GIVING TIMELY
INSTRUCTIONS TO THE BUYER AND PROVIDING REASONABLE SECURITY FOR ANY COSTS AND
EXPENSES WHICH MIGHT BE INCURRED BY THE BUYER OR THE COMPANY.


8.7.2                        THE BUYER SHALL NOT BE LIABLE FOR ANY DELAY IN
GIVING ANY NOTICE UNDER CLAUSE 8.7.1 AND SHALL NOT BY REASON OF SUCH DELAY BE
PRECLUDED FROM BRINGING ANY SUCH CLAIM AGAINST THE SELLERS.


8.7.3                        THE BUYER SHALL PROVIDE AND SHALL PROCURE THAT THE
COMPANY PROVIDES TO THE SELLERS AND THE SELLERS’ PROFESSIONAL ADVISERS
REASONABLE ACCESS TO PREMISES AND PERSONNEL AND TO ANY RELEVANT ASSETS,
DOCUMENTS AND RECORDS WITHIN THEIR POWER, POSSESSION OR CONTROL FOR

18


--------------------------------------------------------------------------------





THE PURPOSE OF INVESTIGATING ANY CLAIM AND ENABLING THE SELLERS TO TAKE THE
ACTION REFERRED TO IN CLAUSE 8.7.2 AND SHALL ALLOW THE SELLERS AND THEIR
ADVISERS TO TAKE COPIES OF ANY RELEVANT DOCUMENTS OR RECORDS AT THEIR EXPENSE.


8.7.4                        PROVIDED THAT NOTHING IN THIS CLAUSE 8.7 SHALL
OBLIGE THE BUYER TO CARRY OUT ANY ACT OR TO TAKE ANY ACTION OR OMIT TO DO
ANYTHING IF THE BUYER IN ITS REASONABLE OPINION BELIEVES THAT ACT OR OMISSION
WOULD BE MATERIALLY DAMAGING TO THE GOODWILL OF THE COMPANY OR THE REASONABLY
MATERIAL COMMERCIAL INTERESTS OF THE BUYER AND/OR THE COMPANY AND/OR ANY OF THE
SUBSIDIARIES.


8.8                                 NOTHING IN CLAUSE 8 APPLIES TO A CLAIM OR A
CLAIM UNDER THE TAX COVENANT THAT ARISES OR IS DELAYED AS A RESULT OF DISHONESTY
OR FRAUD, BY THE SELLERS OR THEIR ADVISERS.


8.9                                 THE SELLERS SHALL NOT PLEAD THE LIMITATION
ACT 1980 IN RESPECT OF ANY CLAIMS MADE UNDER THE TAX WARRANTIES OR TAX COVENANT
UP TO SEVEN YEARS AFTER THE COMPLETION DATE.


8.10                           THE SELLERS SHALL NOT BE LIABLE FOR ANY CLAIM
AND/OR A CLAIM UNDER TAX COVENANT TO THE EXTENT THAT:


8.10.1                  THE BUYER HAS ACTUAL KNOWLEDGE OF ANY MATTER WHICH COULD
GIVE RISE TO A CLAIM AND/OR A CLAIM UNDER THE TAX COVENANT ON OR BEFORE
COMPLETION  AND FOR THE PURPOSES OF THIS AGREEMENT, THE BUYER SHALL ONLY BE
REGARDED AS HAVING ACTUAL KNOWLEDGE OF ANY SUCH MATTER IF DETAILS OF THE MATTER
(IN SUFFICIENT DETAIL TO ENABLE THE BUYER TO UNDERSTAND THE NATURE AND EXTENT OF
THE MATTER) ARE CONTAINED IN THE DUE DILIGENCE REPORT DATED 25 AUGUST 2006
PREPARED BY HAWSONS CHARTERED ACCOUNTANTS;


8.10.2                  IT WOULD NOT HAVE ARISEN OR WOULD HAVE BEEN REDUCED OR
ELIMINATED BUT FOR:

8.10.2.1                  A FAILURE OR OMISSION ON THE PART OF THE COMPANY TO
MAKE ANY CLAIM, ELECTION, SURRENDER OR DISCLAIMER OR THE FAILURE OR OMISSION
AFTER COMPLETION TO GIVE ANY NOTICE OR CONSENT TO DO ANY OTHER THING THE MAKING,
GIVING OR DOING OF WHICH IN EACH

19


--------------------------------------------------------------------------------




CASE WAS TAKEN INTO ACCOUNT IN COMPUTING THE PROVISION OR RESERVE FOR TAX IN THE
ACCOUNTS AND WAS EXPRESSLY REFERRED TO IN THE DISCLOSURE LETTER; OR

8.10.2.2                  ANY CLAIM, ELECTION, SURRENDER OR DISCLAIMER MADE OR
NOTICE OR CONSENT GIVEN OR ANY OTHER THING DONE AFTER COMPLETION BY THE COMPANY
OR THE BUYER OR ANY PERSON CONNECTED WITH THEM;


8.10.3                  IT IS ATTRIBUTABLE TO OR ARISES AS A RESULT OF:

8.10.3.1                  ANY VOLUNTARY ACT OR OMISSION OF THE BUYER (OR ANY
PERSONS DERIVING TITLE FROM IT) OR THE COMPANY AFTER COMPLETION OUTSIDE THE
ORDINARY COURSE OF BUSINESS AND OTHER THAN PURSUANT TO A LEGALLY BINDING
OBLIGATION ENTERED INTO BY THE COMPANY BEFORE COMPLETION AND WHICH THE BUYER
KNEW WOULD GIVE RISE TO SUCH CLAIM.

8.10.3.2                  THE RETROSPECTIVE IMPOSITION OF TAXATION OR ANY
INCREASE IN RATES OF TAXATION OR BY A CHANGE IN THE LAW (WHETHER RETROSPECTIVELY
OR NOT) OCCURRING AFTER COMPLETION OR THE WITHDRAWAL AFTER COMPLETION OF ANY
PUBLISHED CONCESSION OR GENERAL PRACTICE PREVIOUSLY MADE BY A TAX AUTHORITY;

8.10.3.3                  ANY CHANGE AFTER COMPLETION IN THE BASES UPON WHICH
THE ACCOUNTS OF THE COMPANY ARE PREPARED OR ANY CHANGE IN ACCOUNTING PRACTICE OR
PRINCIPLES; OR

8.10.3.4                  ANY CHANGE AFTER COMPLETION IN THE DATE TO WHICH THE
COMPANY MAKES UP ITS ACCOUNTS;


8.10.4                  THE BUYER IS INDEMNIFIED AGAINST ANY LOSS OR DAMAGE
SUFFERED BY IT UNDER THE TERMS OF ANY INSURANCE POLICY FOR THE TIME BEING IN
FORCE;


8.10.5                  THE LIABILITIES UNDER IT ARE CONTINGENT, FUTURE OR
UNASCERTAINABLE, IN WHICH CASE THE SELLERS SHALL NOT BE LIABLE TO RECOMPENSE THE
BUYER UNTIL SUCH TIME AS THE BUYER SHALL ACTUALLY HAVE SUFFERED THE LOSS OR
INCURRED THE LIABILITY IN QUESTION PROVIDED THAT IN THE CASE OF A CLAIM AND/OR A
CLAIM UNDER THE TAX COVENANT WHICH IS CONTINGENT ONLY THE TIME LIMITS FOR
BRINGING SUCH CLAIM AND/OR CLAIM UNDER THE TAX COVENANT PURSUANT TO CLAUSE 8.6
SHALL BE EXTENDED SO THAT THE PERIODS

20


--------------------------------------------------------------------------------





IN CLAUSES  8.6.1 AND 8.6.2 SHALL ONLY START TO RUN FROM THE DATE UPON WHICH
SUCH LIABILITY BECOMES AN ACTUAL LIABILITY AND NOT FROM THE COMPLETION DATE BUT
FOR THE AVOIDANCE OF DOUBT THE PERIOD IN CLAUSE 8.6 SHALL REMAIN THE SAME.


8.11                           THE BUYER SHALL NOT BE ENTITLED TO REIMBURSEMENT
OR RESTITUTION MORE THAN ONCE IN RESPECT OF ANY ONE CLAIM AND TO THE EXTENT THAT
THE BUYER HAS RECOVERED MONIES IN RESPECT OF ANY SUCH CLAIM FROM A THIRD PARTY
HOWSOEVER THEN IT SHALL IMMEDIATELY NOTIFY THE SELLERS AND REPAY TO THE SELLERS
THE AMOUNT RECOVERED LESS ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
BUYER THE COMPANY OR ANY MEMBER OF THE BUYER’S GROUP OF COMPANIES IN OBTAINING
SUCH RECOVERY.


9.                                      TAX COVENANT

The provisions of Schedule 5 apply in this agreement.


10.                               INDEMNITIES


10.1                           THE SELLERS UNDERTAKE TO INDEMNIFY, AND TO KEEP
INDEMNIFIED, THE BUYER, THE COMPANY AND THE SUBSIDIARIES AGAINST ALL LOSSES OR
LIABILITIES (INCLUDING, WITHOUT LIMITATION ANY DIRECT OR INDIRECT CONSEQUENTIAL
LOSSES OR LOSS OF PROFIT AND LOSS OF REPUTATION, DAMAGES, CLAIMS, DEMANDS,
PROCEEDINGS, COSTS, EXPENSES, PENALTIES, PROPER AND REASONABLE LEGAL AND OTHER
PROFESSIONAL FEES AND COSTS) WHICH MAY BE SUFFERED OR INCURRED BY ANY OF THEM
AND WHICH ARISE DIRECTLY OR INDIRECTLY IN CONNECTION WITH THE FOLLOWING:


10.1.1                  THE FAILURE TO HAVE BEEN INSURED AGAINST THE FOLLOWING
RISKS FOR ANY PERIOD OF TIME UP TO COMPLETION:-


(A)     PRODUCT LIABILITY


(B)     AVIATION PRODUCT LIABILITY


(C)     AVIATION GROUNDING INSURANCE


                                              PROVIDED ALWAYS THAT THE SELLERS
WILL NOT BE LIABLE FOR ANY CLAIM PURSUANT TO THIS CLAUSE 10.1.1 FOR WHICH THE
BUYER HAS OR COULD REASONABLY HAVE OBTAINED INSURANCE;

21


--------------------------------------------------------------------------------





10.1.2                  FAILURE TO REMOVE FROM THE PROPERTY ALL ASBESTOS PRIOR
TO COMPLETION WHICH SHOULD HAVE BEEN REMOVED UNDER THE ASBESTOS REPORT DATED 25
MAY 2005 FROM ENVIRONCARE MIDLANDS LIMITED


10.1.5 ANY LIABILITY OF THE COMPANY, CLAMONTA OR THE BUYER IN RESPECT OF:


10.1.5.1.                              THE VOID ARRANGEMENTS FOR THE PURCHASE OF
OWN SHARES FROM MR HARRISON IN MARCH 2005 AND/OR MAY 2005;


10.1.5.2.                              ANY EFFECT WHICH THE VOID ARRANGEMENTS
REFERRED TO IN CLAUSE 10.1.5.1. HAVE HAD OR MAY HAVE ON THE FINANCIAL ASSISTANCE
EXERCISE WHICH TOOK PLACE IN APRIL 2006.

10.1.5.3.THE FAILURE AT ANY TIME TO COMPLY WITH THE PROVISIONS OF THE ARTICLES
OF ASSOCIATION OF CLAMONTA IN RESPECT OF MR HARRISON AND HIS RIGHTS AS A
SHAREHOLDER OF CLAMONTA.

10.1.6              THE FAILURE BY THE SELLERS TO DISCHARGE THE CROWN PLACE
LIABILITY WITHIN 30 DAYS OF FINALISATION OF THE COMPLETION ACCOUNTS PROVIDED
ALWAYS THAT THE PROVISIONS OF CLAUSE 8.7 SHALL HAVE EFFECT WITH REGARD TO THE
CONDUCT OF ALL NEGOTIATIONS WITH CROWN PLACE VCT PLC AND THAT THE SELLERS SHALL
HAVE NO LIABILITY PURSUANT TO THIS CLAUSE 10.1.6 TO THE EXTENT THAT THE AMOUNT
CLAIMED HAS BEEN INCLUDED IN AND TREATED AS DEBT.


10.2                           ANY PAYMENT MADE IN RESPECT OF A CLAIM UNDER THIS
CLAUSE 10 SHALL INCLUDE:


10.2.1                  AN AMOUNT IN RESPECT OF ALL PROPER AND REASONABLE COSTS
AND EXPENSES INCURRED BY THE BUYER OR THE COMPANY OR ANY OF THE SUBSIDIARIES IN
RELATION TO THE BRINGING OF THE CLAIM ; AND


10.2.2                  ANY AMOUNT NECESSARY TO ENSURE THAT, AFTER ANY TAXATION
OF THE PAYMENT, THE BUYER IS LEFT WITH THE SAME AMOUNT IT WOULD HAVE HAD IF THE
PAYMENT WAS NOT SUBJECT TO TAXATION.


11.                               PREVIOUS YEAR PROFITS


THE SELLERS SHALL PAY TO THE BUYER THE SUM (IF ANY) BY WHICH THE PREVIOUS YEAR
PROFITS ARE LESS THAN £900,000 SUCH SUM TO BE PAID WITHIN 7 DAYS OF THE DATE
UPON WHICH THE STATUTORY CONSOLIDATED ACCOUNTS OF THE CLAMONTA AND ITS

22


--------------------------------------------------------------------------------





SUBSIDIARIES FOR THE ACCOUNTING PERIOD ENDING ON 31 OCTOBER 2006 ARE APPROVED
PROVIDED THAT IF THERE SHALL BE ANY DISPUTE AS TO THE AMOUNT OF THE PREVIOUS
YEAR PROFITS SUCH DISPUTE SHALL BE DETERMINED BY AN EXPERT (“THE YEAR END
EXPERT”) APPOINTED IN ACCORDANCE WITH PARAGRAPH 3 OF PART 1 OF SCHEDULE 9 AND
ACTING IN ACCORDANCE WITH THE PROVISIONS OF SUCH PARAGRAPH 3 MUTATIS MUTANDIS.


12.                               RESTRICTIONS ON SELLERS


12.1                           EACH OF THE SELLERS SEVERALLY COVENANTS WITH THE
BUYER THAT HE SHALL NOT:


12.1.1                  AT ANY TIME DURING THE PERIOD OF 3 YEARS BEGINNING WITH
THE COMPLETION DATE, IN ANY GEOGRAPHIC AREAS IN WHICH ANY BUSINESS OF THE
COMPANY OR ANY OF THE SUBSIDIARIES WAS CARRIED ON AT THE COMPLETION DATE, CARRY
ON OR BE EMPLOYED, ENGAGED OR INTERESTED IN ANY BUSINESS WHICH WOULD BE IN
COMPETITION WITH ANY PART OF THE BUSINESS AS THE BUSINESS WAS CARRIED ON AT THE
COMPLETION DATE; OR


12.1.2                  AT ANY TIME DURING THE PERIOD OF 3 YEARS BEGINNING WITH
THE COMPLETION DATE, DEAL WITH ANY PERSON WHO IS AT THE COMPLETION DATE, OR WHO
HAS BEEN AT ANY TIME DURING THE PERIOD OF 12 MONTHS IMMEDIATELY PRECEDING THAT
DATE, A CLIENT OR CUSTOMER OF THE COMPANY OR ANY OF THE SUBSIDIARIES; OR


12.1.3                  AT ANY TIME DURING THE PERIOD OF 3 YEARS BEGINNING WITH
THE COMPLETION DATE, CANVASS, SOLICIT OR OTHERWISE SEEK THE CUSTOM OF ANY PERSON
WHO IS AT THE COMPLETION DATE, OR WHO HAS BEEN AT ANY TIME DURING THE PERIOD OF
12 MONTHS IMMEDIATELY PRECEDING THAT DATE, A CLIENT OR CUSTOMER OF THE COMPANY
OR ANY OF THE SUBSIDIARIES; OR


12.1.4                  AT ANY TIME DURING THE PERIOD OF 3 YEARS BEGINNING WITH
THE COMPLETION DATE:

12.1.4.1                  OFFER EMPLOYMENT TO, ENTER INTO A CONTRACT FOR THE
SERVICES OF, OR ATTEMPT TO ENTICE AWAY FROM THE COMPANY OR ANY OF THE
SUBSIDIARIES, ANY INDIVIDUAL WHO IS AT THE TIME OF THE OFFER OR ATTEMPT, AND WAS
AT THE COMPLETION DATE, EMPLOYED OR DIRECTLY OR INDIRECTLY ENGAGED IN AN
EXECUTIVE OR MANAGERIAL POSITION WITH THE COMPANY OR ANY OF THE SUBSIDIARIES; OR

 

23


--------------------------------------------------------------------------------


12.1.4.2                  PROCURE OR FACILITATE THE MAKING OF ANY SUCH OFFER OR
ATTEMPT BY ANY OTHER PERSON; OR


12.1.5                  AT ANY TIME AFTER COMPLETION, USE IN THE COURSE OF ANY
BUSINESS:

12.1.5.1                  THE WORDS “CLAMONTA” AND/OR “INTROFOCUS” ; OR

12.1.5.2                  ANY TRADE OR SERVICE MARK, BUSINESS OR DOMAIN NAME,
DESIGN OR LOGO WHICH, AT COMPLETION, WAS OR HAD BEEN USED BY THE COMPANY OR ANY
OF THE SUBSIDIARIES; OR

12.1.5.3                  ANYTHING WHICH IS, IN THE REASONABLE OPINION OF THE
BUYER, CAPABLE OF CONFUSION WITH SUCH WORDS, MARK, NAME, DESIGN OR LOGO; OR


12.1.6                  AT ANY TIME DURING A PERIOD OF 3 YEARS BEGINNING WITH
THE COMPLETION DATE, SOLICIT OR ENTICE AWAY FROM THE COMPANY OR ANY OF THE
SUBSIDIARIES ANY SUPPLIER TO THE COMPANY OR ANY OF THE SUBSIDIARIES WHO HAD
SUPPLIED GOODS AND/OR SERVICES TO THE COMPANY OR ANY OF THE SUBSIDIARIES AT ANY
TIME DURING THE 12 MONTHS IMMEDIATELY PRECEDING THE COMPLETION DATE, IF THAT
SOLICITATION OR ENTICEMENT CAUSES OR WOULD CAUSE SUCH SUPPLIER TO CEASE
SUPPLYING, OR MATERIALLY REDUCE ITS SUPPLY OF, THOSE GOODS AND/OR SERVICES TO
THE COMPANY OR ANY OF THE SUBSIDIARIES.


12.2                           THE COVENANTS IN CLAUSE 12 ARE INTENDED FOR THE
BENEFIT OF THE BUYER, THE COMPANY AND THE SUBSIDIARIES AND APPLY TO ACTIONS
CARRIED OUT BY THE SELLERS IN ANY CAPACITY AND WHETHER DIRECTLY OR INDIRECTLY,
ON THE SELLERS´ OWN BEHALF, ON BEHALF OF ANY OTHER PERSON OR JOINTLY WITH ANY
OTHER PERSON.


12.3                           NOTHING IN CLAUSE 12 PREVENTS THE SELLERS OR ANY
OF THEM FROM HOLDING FOR INVESTMENT PURPOSES ONLY:


12.3.1                  ANY UNITS OF ANY AUTHORISED UNIT TRUST; OR


12.3.2                  NOT MORE THAN 1% OF ANY CLASS OF SHARES OR SECURITIES OF
ANY COMPANY TRADED ON THE LONDON STOCK EXCHANGE OR THE ALTERNATIVE INVESTMENT
MARKET IN LONDON.

24


--------------------------------------------------------------------------------





12.4                           EACH OF THE COVENANTS IN CLAUSE 12 IS A SEPARATE
UNDERTAKING BY EACH SELLER IN RELATION TO HIMSELF AND HIS INTERESTS AND SHALL BE
ENFORCEABLE BY THE BUYER SEPARATELY AND INDEPENDENTLY OF ITS RIGHT TO ENFORCE
ANY ONE OR MORE OF THE OTHER COVENANTS CONTAINED IN CLAUSE 12. EACH OF THE
COVENANTS IN CLAUSE 12 IS CONSIDERED FAIR AND REASONABLE BY THE PARTIES, BUT IF
ANY RESTRICTION IS FOUND TO BE UNENFORCEABLE, BUT WOULD BE VALID IF ANY PART OF
IT WERE DELETED OR THE PERIOD OR AREA OF APPLICATION REDUCED, THE RESTRICTION
SHALL APPLY WITH SUCH MODIFICATIONS AS MAY BE NECESSARY TO MAKE IT VALID AND
ENFORCEABLE.


12.5                           THE CONSIDERATION FOR THE UNDERTAKINGS CONTAINED
IN CLAUSE 12 IS INCLUDED IN THE PURCHASE PRICE.


12.6                           NOTHING IN CLAUSE 12 SHALL PREVENT THE SELLERS OR
ANY OF THEM FROM WORKING FOR THE COMPANY AND/OR THE SUBSIDIARIES AND/OR THE
BUYER AND/OR FROM HOLDING SHARES IN PBI SOLUTIONS LIMITED BUT SO THAT THE
RELAXATION OF THE PROVISIONS OF THE COVENANTS IN THIS CLAUSE 12 IN RESPECT OF
THE HOLDING OF SHARES IN PBI SOLUTIONS LIMITED SHALL NOT PERMIT THE SELLERS  TO
DO ANY WORK (PAID OR UNPAID) FOR PBI SOLUTIONS LIMITED (OTHER THAN IN RESPECT OF
WINDING UP THE SAME) IN ANY CAPACITY (INCLUDING AS EMPLOYEE CONSULTANT OR
SUB-CONTRACTOR) OR TO LEND MONEY OR PROVIDE OTHER FINANCIAL ASSISTANCE TO THAT
COMPANY, WHETHER DIRECTLY OR INDIRECTLY.


13.                               CONFIDENTIALITY AND ANNOUNCEMENTS


13.1                           EACH OF THE SELLERS SEVERALLY UNDERTAKES TO THE
BUYER TO KEEP CONFIDENTIAL THE TERMS OF THIS AGREEMENT AND ALL INFORMATION WHICH
THEY HAVE ACQUIRED ABOUT THE COMPANY AND THE SUBSIDIARIES AND THE BUYER´S GROUP
(AS SUCH GROUP IS CONSTITUTED IMMEDIATELY BEFORE COMPLETION) AND, IN THE CASE OF
THE BUYER, ALL INFORMATION WHICH IT HAS ACQUIRED ABOUT THE COMPANY´S GROUP (AS
SUCH GROUP IS CONSTITUTED IMMEDIATELY BEFORE COMPLETION), AND TO USE THE
INFORMATION ONLY FOR THE PURPOSES CONTEMPLATED BY THIS AGREEMENT.


13.2                           THE BUYER UNDERTAKES TO EACH OF THE SELLERS TO
KEEP CONFIDENTIAL THE TERMS OF THIS AGREEMENT AND ALL INFORMATION THAT IT HAS
ACQUIRED ABOUT THAT SELLER AND TO USE THE INFORMATION ONLY FOR THE PURPOSES
CONTEMPLATED BY THIS AGREEMENT.


13.3                           THE BUYER DOES NOT HAVE TO KEEP CONFIDENTIAL OR
RESTRICT ITS USE OF INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES AFTER
COMPLETION.

25


--------------------------------------------------------------------------------





13.4                           A PARTY DOES NOT HAVE TO KEEP CONFIDENTIAL OR TO
RESTRICT ITS USE OF:


13.4.1                  INFORMATION THAT IS OR BECOMES PUBLIC KNOWLEDGE OTHER
THAN AS A DIRECT OR INDIRECT RESULT OF A BREACH OF THIS AGREEMENT; OR


13.4.2                  INFORMATION THAT IT RECEIVES FROM A SOURCE NOT CONNECTED
WITH THE PARTY TO WHOM THE DUTY OF CONFIDENCE IS OWED THAT IT ACQUIRES FREE FROM
ANY OBLIGATION OF CONFIDENCE TO ANY OTHER PERSON.


13.5                           ANY PARTY MAY DISCLOSE ANY INFORMATION THAT IT IS
OTHERWISE REQUIRED TO KEEP CONFIDENTIAL UNDER CLAUSE 13:


13.5.1                  TO SUCH PROFESSIONAL ADVISERS, CONSULTANTS AND EMPLOYEES
OR OFFICERS OF ITS GROUP AS ARE REASONABLY NECESSARY TO ADVISE ON THIS
AGREEMENT, OR TO FACILITATE THE TRANSACTION, IF THE DISCLOSING PARTY PROCURES
THAT THE PEOPLE TO WHOM THE INFORMATION IS DISCLOSED KEEP IT CONFIDENTIAL AS IF
THEY WERE THAT PARTY; OR


13.5.2                  WITH THE WRITTEN CONSENT OF ALL THE OTHER PARTIES; OR


13.5.3                  WITH THE WRITTEN CONSENT OF ONE PARTY, IF SUCH
INFORMATION RELATES ONLY TO THAT PARTY; OR


13.5.4                  TO CONFIRM THAT THE SALE HAS TAKEN PLACE, AND THE DATE
OF THE SALE (BUT WITHOUT OTHERWISE REVEALING ANY OTHER ITEMS OF SALE OR MAKING
ANY OTHER ANNOUNCEMENT).


13.5.5                  TO THE EXTENT THAT THE DISCLOSURE IS REQUIRED:

13.5.5.1                  BY LAW; OR

13.5.5.2                  BY A REGULATORY BODY, TAXATION AUTHORITY OR SECURITIES
EXCHANGE; OR

13.5.5.3                  TO MAKE ANY FILING WITH, OR OBTAIN ANY AUTHORISATION
FROM, A REGULATORY BODY, TAXATION AUTHORITY OR SECURITIES EXCHANGE; OR

13.5.5.4                  UNDER ANY ARRANGEMENTS IN PLACE UNDER WHICH
NEGOTIATIONS RELATING TO TERMS AND CONDITIONS OF EMPLOYMENT ARE CONDUCTED; OR

26


--------------------------------------------------------------------------------




13.5.5.5                  TO PROTECT THE DISCLOSING PARTY´S INTEREST IN ANY
LEGAL PROCEEDINGS,

but shall use reasonable endeavours to consult the other parties and to take
into account any reasonable requests they may have in relation to the disclosure
before making it.


13.6                           EACH PARTY SHALL SUPPLY ANY OTHER PARTY WITH ANY
INFORMATION ABOUT ITSELF, ITS GROUP OR THIS AGREEMENT AS SUCH OTHER PARTY MAY
REASONABLY REQUIRE FOR THE PURPOSES OF SATISFYING THE REQUIREMENTS OF A LAW,
REGULATORY BODY OR SECURITIES EXCHANGE TO WHICH SUCH OTHER PARTY IS SUBJECT.


14.                               FURTHER ASSURANCE


THE SELLERS SHALL (AT THEIR EXPENSE) PROMPTLY EXECUTE AND DELIVER ALL SUCH
DOCUMENTS, AND DO ALL SUCH THINGS, AS THE BUYER MAY FROM TIME TO TIME REASONABLY
REQUIRE FOR THE PURPOSE OF GIVING FULL EFFECT TO THE PROVISIONS OF THIS
AGREEMENT.


15.                               ASSIGNMENT


15.1                           EXCEPT AS PROVIDED OTHERWISE IN THIS AGREEMENT,
NO PARTY MAY ASSIGN, OR GRANT ANY ENCUMBRANCE OR SECURITY INTEREST OVER, ANY OF
ITS RIGHTS UNDER THIS AGREEMENT OR ANY DOCUMENT REFERRED TO IN IT.


15.2                           EACH PARTY THAT HAS RIGHTS UNDER THIS AGREEMENT
IS ACTING ON ITS OWN BEHALF.


15.3                           THE BUYER MAY ASSIGN ITS RIGHTS UNDER THIS
AGREEMENT (OR ANY DOCUMENT REFERRED TO IN THIS AGREEMENT) BUT NOT ITS
OBLIGATIONS TO A MEMBER OF ITS GROUP (ONLY AFTER THE COMPLETION ACCOUNTS HAVE
BEEN FINALISED AND DETERMINED AS PROVIDED HEREIN) SUBJECT ALWAYS TO THE ASSIGNEE
REMAINING WITHIN THE GROUP.


15.4                           IF THERE IS AN ASSIGNMENT:


15.4.1                  THE SELLERS MAY DISCHARGE THEIR OBLIGATIONS UNDER THIS
AGREEMENT TO THE ASSIGNOR UNTIL THEY RECEIVE NOTICE OF THE ASSIGNMENT; AND


15.4.2                  THE ASSIGNEE MAY ENFORCE THIS AGREEMENT AS IF IT WERE A
PARTY TO IT, BUT THE BUYER SHALL REMAIN LIABLE FOR ANY OBLIGATIONS UNDER THIS
AGREEMENT.

27


--------------------------------------------------------------------------------





16.                               WHOLE AGREEMENT


16.1                           THIS AGREEMENT, AND ANY DOCUMENTS REFERRED TO IN
IT, CONSTITUTE THE WHOLE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ANY
ARRANGEMENTS, UNDERSTANDING OR PREVIOUS AGREEMENT BETWEEN THEM RELATING TO THE
SUBJECT MATTER THEY COVER.


16.2                           NOTHING IN CLAUSE 16 OPERATES TO LIMIT OR EXCLUDE
ANY LIABILITY FOR FRAUD.


17.                               VARIATION AND WAIVER


17.1                           ANY VARIATION OF THIS AGREEMENT SHALL BE IN
WRITING AND SIGNED BY OR ON BEHALF OF THE PARTIES.


17.2                           ANY WAIVER OF ANY RIGHT UNDER THIS AGREEMENT IS
ONLY EFFECTIVE IF IT IS IN WRITING AND IT APPLIES ONLY TO THE PARTY TO WHOM THE
WAIVER IS ADDRESSED AND TO THE CIRCUMSTANCES FOR WHICH IT IS GIVEN AND SHALL NOT
PREVENT THE PARTY WHO HAS GIVEN THE WAIVER FROM SUBSEQUENTLY RELYING ON THE
PROVISION IT HAS WAIVED.


17.3                           A PARTY THAT WAIVES A RIGHT IN RELATION TO ONE
PARTY, OR TAKES OR FAILS TO TAKE ANY ACTION AGAINST THAT PARTY, DOES NOT AFFECT
ITS RIGHTS IN RELATION TO ANY OTHER PARTY.


17.4                           NO FAILURE TO EXERCISE OR DELAY IN EXERCISING ANY
RIGHT OR REMEDY PROVIDED UNDER THIS AGREEMENT OR BY LAW CONSTITUTES A WAIVER OF
SUCH RIGHT OR REMEDY OR SHALL PREVENT ANY FUTURE EXERCISE IN WHOLE OR IN PART
THEREOF.


17.5                           NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR
REMEDY UNDER THIS AGREEMENT SHALL PRECLUDE OR RESTRICT THE FURTHER EXERCISE OF
ANY SUCH RIGHT OR REMEDY.


17.6                           UNLESS SPECIFICALLY PROVIDED OTHERWISE, RIGHTS
ARISING UNDER THIS AGREEMENT ARE CUMULATIVE AND DO NOT EXCLUDE RIGHTS PROVIDED
BY LAW.


18.                               COSTS


ALL COSTS IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND
PERFORMANCE OF THIS AGREEMENT, AND ANY DOCUMENTS REFERRED TO IN IT, SHALL BE
BORNE BY THE PARTY THAT INCURRED THE COSTS.

28


--------------------------------------------------------------------------------





19.                               NOTICE


19.1                           A NOTICE GIVEN UNDER THIS AGREEMENT:


19.1.1                  SHALL BE IN WRITING IN THE ENGLISH LANGUAGE (OR BE
ACCOMPANIED BY A PROPERLY PREPARED TRANSLATION INTO ENGLISH);


19.1.2                  SHALL BE SENT FOR THE ATTENTION OF THE PERSON, AND TO
THE ADDRESS OR FAX NUMBER, SPECIFIED IN CLAUSE 19 (OR SUCH OTHER ADDRESS, FAX
NUMBER OR PERSON AS EACH PARTY MAY NOTIFY TO THE OTHERS IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE 19); AND


19.1.3                  SHALL BE:

19.1.3.1                  DELIVERED PERSONALLY; OR

19.1.3.2                  SENT BY FAX; OR

19.1.3.3                  SENT BY PRE-PAID FIRST-CLASS POST OR RECORDED
DELIVERY; OR

19.1.3.4                  (IF THE NOTICE IS TO BE SERVED BY POST OUTSIDE THE
COUNTRY FROM WHICH IT IS SENT) SENT BY AIRMAIL.


19.2                           ANY NOTICE TO BE GIVEN TO OR BY ALL OF THE
SELLERS UNDER THIS AGREEMENT IS DEEMED TO HAVE BEEN PROPERLY GIVEN IF IT IS
GIVEN TO OR BY THE SELLERS´ REPRESENTATIVE NAMED IN CLAUSE 19.3. ANY NOTICE
REQUIRED TO BE GIVEN TO OR BY SOME ONLY OF THE SELLERS SHALL BE GIVEN TO OR BY
THE SELLERS CONCERNED (AND IN THE CASE OF A NOTICE TO THE SELLERS) AT THEIR
ADDRESS OR FAX NUMBER AS SET OUT IN SCHEDULE 1  .


19.3                           THE ADDRESSES FOR SERVICE OF NOTICE ARE:


19.3.1                  SELLERS REPRESENTATIVE

19.3.1.1                  NAME: HAWKINS HATTON LLP

19.3.1.2                  ADDRESS: TRAFALGAR HOUSE, 47-49 KING STREET DUDLEY DY2
8PS

19.3.1.3                  FOR THE ATTENTION OF: COLIN RODRIGUES

19.3.1.4                                                                                         
FAX NUMBER: 01384 216 841

29


--------------------------------------------------------------------------------





19.3.2                  BUYER

19.3.2.1                  ADDRESS: BEULAH ROAD SHEFFIELD S6 2AN:

19.3.2.2                  FOR THE ATTENTION OF:RICHARD SENIOR

19.3.2.3                  FAX NUMBER:0114 286 8843


19.4                           A NOTICE IS DEEMED TO HAVE BEEN RECEIVED:


19.4.1                  IF DELIVERED PERSONALLY, AT THE TIME OF DELIVERY; OR


19.4.2                  IN THE CASE OF FAX, AT THE TIME OF TRANSMISSION; OR


19.4.3                  IN THE CASE OF PRE-PAID FIRST CLASS POST OR RECORDED
DELIVERY 2 BUSINESS DAYS FROM THE DATE OF POSTING; OR


19.4.4                  IN THE CASE OF AIRMAIL, 7 BUSINESS DAYS FROM THE DATE OF
POSTING; OR


19.4.5                  IF DEEMED RECEIPT UNDER THE PREVIOUS PARAGRAPHS OF
CLAUSE 19.4 IS NOT WITHIN BUSINESS HOURS (MEANING 9.00 AM TO 5.30 PM MONDAY TO
FRIDAY ON A DAY THAT IS NOT A PUBLIC HOLIDAY IN THE PLACE OF RECEIPT), WHEN
BUSINESS NEXT STARTS IN THE PLACE OF RECEIPT.


19.5                           TO PROVE SERVICE, IT IS SUFFICIENT TO PROVE THAT
THE NOTICE WAS TRANSMITTED BY FAX TO THE FAX NUMBER OF THE PARTY OR, IN THE CASE
OF POST, THAT THE ENVELOPE CONTAINING THE NOTICE WAS PROPERLY ADDRESSED AND
POSTED.


20.                               INTEREST ON LATE PAYMENT


20.1                           WHERE A SUM IS REQUIRED TO BE PAID UNDER THIS
AGREEMENT (OTHER THAN UNDER THE TAX COVENANT) BUT IS NOT PAID BEFORE OR ON THE
DATE THE PARTIES AGREED, THE PARTY DUE TO PAY THE SUM SHALL ALSO PAY AN AMOUNT
EQUAL TO INTEREST ON THAT SUM FOR THE PERIOD BEGINNING WITH THAT DATE AND ENDING
WITH THE DATE THE SUM IS PAID (AND THE PERIOD SHALL CONTINUE AFTER AS WELL AS
BEFORE JUDGMENT).


20.2                           THE RATE OF INTEREST SHALL BE 2% PER ANNUM ABOVE
THE BASE LENDING RATE FOR THE TIME BEING OF THE ROYAL BANK OF SCOTLAND PLC. 
INTEREST SHALL ACCRUE ON A DAILY BASIS AND BE COMPOUNDED QUARTERLY.


20.3                           CLAUSE 20 IS WITHOUT PREJUDICE TO ANY CLAIM FOR
INTEREST UNDER THE LAW.

30


--------------------------------------------------------------------------------





21.                               SET OFF


WHENEVER UNDER THIS AGREEMENT ANY SUM OF MONEY SHALL BE RECOVERABLE FROM OR
PAYABLE BY THE SELLERS, OR EITHER OF THEM IN RESPECT OF A DUE AMOUNT, A
SUBSTANTIATED CLAIM OR A CLAIM PURSUANT TO CLAUSE 10 (INDEMNITIES) OR A CLAIM
PURSUANT TO CLAUSE 11 (CURRENT YEAR PROFITS),  THE SAME MAY BE DEDUCTED FROM ANY
SUM THEN DUE OR WHICH AT ANY TIME THEREAFTER MAY BECOME DUE TO THE SELLERS, OR
EITHER OF THEM, UNDER THIS OR ANY OTHER AGREEMENT WITH THE BUYER OR THE COMPANY
OR CLAMONTA OR ANY OF THE SUBSIDIARIES INCLUDING, WITHOUT LIMITATION, ANY
SERVICE AGREEMENTS WITH THE SELLERS.  EXERCISE BY THE BUYER, OR ANY OF THEM, OF
ITS RIGHTS UNDER THIS CLAUSE SHALL BE WITHOUT PREJUDICE TO ANY OTHER RIGHTS OR
REMEDIES AVAILABLE TO THE BUYER UNDER THE AGREEMENT, OR OTHERWISE HOWSOEVER, AT
LAW OR IN EQUITY.  THE RIGHT OF SET OFF PROVIDED FOR IN THIS CLAUSE SHALL NOT
APPLY IN RESPECT OF THE BASIC SALARY PAYABLE PURSUANT TO THE SERVICE AGREEMENTS
TO THE SELLERS OR EITHER OR THEM.


22.                               SEVERANCE


22.1                           IF ANY PROVISION OF THIS AGREEMENT (OR PART OF A
PROVISION) IS FOUND BY ANY COURT OR ADMINISTRATIVE BODY OF COMPETENT
JURISDICTION TO BE INVALID, UNENFORCEABLE OR ILLEGAL, THE OTHER PROVISIONS SHALL
REMAIN IN FORCE.


22.2                           IF ANY INVALID, UNENFORCEABLE OR ILLEGAL
PROVISION WOULD BE VALID, ENFORCEABLE OR LEGAL IF SOME PART OF IT WERE DELETED,
THE PROVISION SHALL APPLY WITH WHATEVER MODIFICATION IS NECESSARY TO GIVE EFFECT
TO THE COMMERCIAL INTENTION OF THE PARTIES.


23.                               AGREEMENT SURVIVES COMPLETION

This agreement (other than obligations that have already been fully performed)
remains in full force after Completion.


24.                               THIRD PARTY RIGHTS


24.1                           SUBJECT TO CLAUSE 24.2, THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN IT ARE MADE FOR THE BENEFIT OF THE PARTIES AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS AND ARE NOT INTENDED TO BENEFIT, OR BE
ENFORCEABLE BY, ANYONE ELSE.


24.2                           THE FOLLOWING PROVISIONS ARE INTENDED TO BENEFIT
FUTURE BUYERS OF THE SALE SHARES FROM THE BUYER AND, WHERE THEY ARE IDENTIFIED
IN THE RELEVANT CLAUSES,

31


--------------------------------------------------------------------------------





THE COMPANY AND THE SUBSIDIARIES AND SHALL BE ENFORCEABLE BY THEM TO THE FULLEST
EXTENT PERMITTED BY LAW:


24.2.1                  CLAUSE 7 AND SCHEDULE 4  , SUBJECT TO CLAUSE 8;


24.2.2                  CLAUSE 9 AND SCHEDULE 5;


24.2.3                  CLAUSE 10;


24.2.4                  CLAUSE 11;


24.2.5                  CLAUSE 13; AND


24.2.6                  CLAUSE 20.


24.3                           EACH OF THE PARTIES REPRESENTS TO THE OTHERS THAT
THEIR RESPECTIVE RIGHTS TO TERMINATE, RESCIND OR AGREE ANY AMENDMENT, VARIATION,
WAIVER OR SETTLEMENT UNDER THIS AGREEMENT ARE NOT SUBJECT TO THE CONSENT OF ANY
PERSON THAT IS NOT A PARTY TO THIS AGREEMENT.


25.                               SUCCESSORS

The rights and obligations of the Sellers and the Buyer under this agreement
shall continue for the benefit of, and shall be binding on, their respective
successors and assigns.


26.                               COUNTERPARTS

This agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.


27.                               LANGUAGE

If this agreement is translated into any language other than English, the
English language text shall prevail.


28.                               GOVERNING LAW AND JURISDICTION


28.1                           THIS AGREEMENT AND ANY DISPUTES OR CLAIMS ARISING
OUT OF OR IN CONNECTION WITH ITS SUBJECT MATTER ARE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF ENGLAND.

32


--------------------------------------------------------------------------------





28.2                           THE PARTIES IRREVOCABLY AGREE THAT THE COURTS OF
ENGLAND HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTE OR CLAIM THAT ARISES
OUT OF OR IN CONNECTION WITH THIS AGREEMENT.


29.                               RELEASE OF GUARANTEE


FOLLOWING COMPLETION THE BUYER SHALL AS SOON AS PRACTICABLY POSSIBLE (AND IN ANY
EVENT NO LATER THAN 60 DAYS FROM THE DATE HEREOF) OBTAIN THE RELEASE OF THE
SELLERS FROM THEIR RESPECTIVE OBLIGATIONS TO HSBC INVOICE FINANCE (UK) LIMITED
PURSUANT TO THE AGREEMENT DATED 17 MAY 2005 UNTIL SUCH TIME THE BUYER SHALL
INDEMNIFY THE SELLERS IN FULL AND AT ALL TIMES AS AN ONGOING OBLIGATION FOR ALL
COSTS, LOSSES, CLAIMS, DAMAGES, WHICH THE SELLERS MAY SUFFER AS A RESULT OF
BREACH OF THIS CLAUSE BY THE BUYER.

This agreement has been entered into on the date stated at the beginning of it.

 

33


--------------------------------------------------------------------------------


Schedule 1            Particulars of sellers

Part 1.           Particulars of sellers and apportionment of purchase price

Seller´s name,
and address

 

Number of
sale shares

 

Cash
consideration

 

Proportion of
purchase price

 

Maximum
Liability

Alan Leslie Wheeler
18 White House
Green Solihull
West Midlands
B91 1SP

 

635

 

£1,632,277.06

 

63.5%

 

Cash
Consideration

 

 

 

 

 

 

 

 

 

Michael Leigh Donovan
72 Sycamore Drive
Hollywood
Birmingham
B47 5QX

 

365

 

£938,238.03

 

36.5%

 

Cash
Consideration

 

34


--------------------------------------------------------------------------------




Schedule 2            Particulars of the company and subsidiaries

Part 1.           The Company

Name:

Whedon Limited

Registration number:

05696257 

Registered office:

Whitacre Industrial Estate, Nuneaton, Warwickshire CV11 6BX

Authorised share capital

Amount:

Divided into:

 

1000 Ordinary shares of £1 each

Issued share capital

Amount:

 

 

£1000

Registered shareholders (and number of Sale Shares held):

The Sellers as set out in Schedule 1

Beneficial owners of Sale Shares (if different) and number of Sale Shares
beneficially owned:

The Sellers as set out in Schedule 1

Directors and shadow directors:

The Sellers

Secretary:

Michael Leigh Donovan

Auditor

PKF (UK) LLP of 45 Great George Street, Queensway, Birmingham B5 2LX

Registered Charges

HSBC Bank plc — Debenture — 19 April 2006

 

Part 2.           The Subsidiaries

Name:

Clamonta Limited

Registration number:

03816617

Registered office:

Whitacre Industrial Estate, Nuneaton, Warwickshire CV11 6BX

Authorised share capital

Amount:

Divided into:

 

£258,732

150,000 ‘A’ Ordinary Shares of £1 each,  107,732 ‘B’ Ordinary Shares of £1 each
and 1,000 Preference Shares of £1 each

Issued share capital

Amount:

Divided into:

 

£239,982

131,250 ‘A’ Ordinary Shares , 107,732 ‘B’ Ordinary Shares and 1,000 Preference
Shares

Registered shareholders (and number of shares held):

The Company — 100%

Beneficial owner of shares (if different) and number of shares beneficially
owned:

The Company — 100%

Directors and shadow directors:

The Sellers

Secretary:

Michael Leigh Donovan

 

35


--------------------------------------------------------------------------------




 

Auditor

PKF (UK) LLP of 45 Great George Street, Queensway, Birmingham B5 2LX

Registered Charges

Murray VCT 3 plc — Debenture — 29 October 1999

Murray VCT 2 plc — Debenture — 29 October 1999

Murray VCT plc — Debenture — 29 October 1999

HSBC Bank plc — Debenture — 27 May 2005

HSBC Invoice Finance (UK) Limited — Debenture — 6 June 2005

HSBC Invoice Finance (UK) Limited — Floating Charge — 6 June 2005

 

Name:

Introfocus Limited

Registration number:

01639209

Registered office:

Whitacre Industrial Estate, Nuneaton, Warwickshire CV11 6BX

Authorised share capital

Amount:

Divided into:

 

£36,000

36,000 Ordinary Shares of £1

Issued share capital

Amount:

Divided into:

 

£36,000

36,000 Ordinary Shares of £1

Registered shareholders (and number of shares held):

Clamonta Limited - 100%

Beneficial owner of shares (if different) and number of shares beneficially
owned:

 

Directors and shadow directors:

Michael Leigh Donovan

Alan Leslie Wheeler

Secretary:

Michael Leigh Donovan

Auditor

PKF (UK) LLP of 45 Great George Street, Queensway, Birmingham B5 2LX

Registered Charges

HSBC Bank plc — Legal Mortgage — 17 May 2005

HSBC Bank plc — Debenture — 17 May 2005

 

 

36


--------------------------------------------------------------------------------


Schedule 3            Completion

Part 1.           What the Sellers shall deliver to the Buyer at Completion

1.                                       At Completion, the Sellers shall
deliver or cause to be delivered to the Buyer the following documents and
evidence:

(a)                                  transfers of the Sale Shares executed by
the registered holders in favour of the Buyer;

(b)                                 the share certificates for the Sale Shares
in the names of the registered holders or an indemnity in the agreed form for
any lost certificates;

(c)                                  the waivers, consents and other documents
required to enable the Buyer to be registered as the holder of the Sale Shares;

(d)                                 an irrevocable power of attorney in agreed
form given by the Sellers in favour of the Buyer to enable the beneficiary (or
its proxies) to exercise all voting and other rights attaching to the Sale
Shares before the transfer of the Sale Shares is registered in the register of
members;

(e)                                  the original of any power of attorney under
which any document to be delivered to the Buyer under this paragraph 1 has been
executed;

(f)                                    certificates in respect of all issued
shares in the capital of each of the Company´s Subsidiaries and transfers, in
favour of any person the Buyer directs, of all shares in any Subsidiary held by
a nominee for the Company or another Subsidiary;

(g)                                 in relation to the Company and each of the
Subsidiaries, the statutory registers and minute books (written up to the time
of Completion), the common seal, certificate of incorporation and any
certificates of incorporation on change of name;

(h)                                 the written resignation executed as a deed
and in the agreed form, of Janette Donovan and Eileen Wheeler as employees of
the Company and the Subsidiaries.

(i)                                     the written resignation of the auditors
of the Company and of each of the Subsidiaries accompanied in each case by:

(i)                                              a statement that there are no
circumstances connected with the auditors´ resignation which should be brought
to the notice of the members or creditors of the Company or, in the case of a
Subsidiary, of the Subsidiary; and

(ii)                                           a written assurance that the
resignation and statement have been, or will be, deposited at the registered
office of the Company or Subsidiary (as the case may be) in accordance with
section 394 of the Companies Act 1985;

37


--------------------------------------------------------------------------------




(j)                                     a certified copy of the minutes of the
board meetings held pursuant to Part 2 of Schedule 3  ;

(k)                                  in relation to the Company and each of the
Subsidiaries:

(i)                                              statements from each bank at
which any of those companies has an account, giving the balance of each account
at the close of business on the last Business Day before Completion;

(ii)                                           all cheque books in current use
and written confirmation that no cheques have been written since those
statements were prepared;

(iii)                                        details of their cash book
balances;

(iv)                                       reconciliation statements reconciling
the cash book balances and the cheque books with the bank statements delivered;
and

(v)                                          redemption figures from HSBC Bank
plc showing the amount required to be paid on Completion to discharge fully the
amounts owing to HSBC Bank plc by the Company and the Subsidiaries;

(vi)                                       redemption figures from Crown Place
VCT plc showing the amount required to be paid on Completion to discharge fully
the Crown Place Liability by the Company and the Subsidiaries with the exception
of the monies due under the anti embarrassment provision which will be dealt
with upon finalisation of the Completion Accounts ;

(l)                                     confirmation in writing signed by the
Sellers in a form satisfactory to the Buyer that neither the Sellers nor any
person Connected with the Sellers is indebted to the Company or any of the
Subsidiaries and that neither the Company nor any of the Subsidiaries is
indebted to or subject to any liability or obligation (actual or contingent) to
the Sellers or any person Connected to the Sellers.

(m)                               evidence, in agreed form, that the Company and
the Subsidiaries have been discharged from any responsibility for the
indebtedness, or for the default in the performance of any obligation, of any
other person; and

(n)                                 a written statement showing the estimated
amount at Completion of:

(i)                                              mainstream corporation tax
payable by the Company and the Subsidiaries; and

(ii)                                           the Completion Net Assets; and

38


--------------------------------------------------------------------------------




(o)                                 a letter from the Sellers’ Solicitors on
headed paper addressed to the Buyer and the Company confirming that:

(i)                                              all sums whether or not
invoiced and however payable to the Sellers’ Solicitors by the Company and/or
the Subsidiaries have been paid; and

(ii)                                           there are no sums due or to
become due from the Company or any of the Subsidiaries to the Sellers’
Solicitors and

attached to the letter will be copies of all invoices from the Sellers’
Solicitors to the Company and the Subsidiaries rendered or paid in the period 4
months up to Completion.

Part 2.           Matters for the board meetings at Completion

1.                                          The Sellers shall cause a board
meeting of the Company and each of the Subsidiaries to be held at Completion at
which the matters set out in Part 2 of Schedule 3   shall take place.

2.                                          A resolution to register the
transfer of the Sale Shares shall be passed at such board meeting of the
Company, subject to the transfers being stamped at the cost of the Buyer.

3.                                          All directors secretaries and
auditors of the Company and the Subsidiaries shall resign from their offices and
employment with the Company and the Subsidiaries with effect from the end of the
relevant board meeting.

4.                                          Service agreements in the agreed
form shall be entered into between each of the following persons and the Buyer:-

(a)          Alan Leslie Wheeler; and

(b)          Michael Leigh Donovan

5.                                          The persons the Buyer nominates
shall be appointed as directors and secretary of the Company and of each of the
Subsidiaries (but not exceeding any maximum number of directors contained in the
relevant company´s articles of association). The appointments shall take effect
at the end of the board meeting.

6.                                       Ernst & Young shall be appointed as the
auditors of the Company and each of the Subsidiaries with effect from the end of
the relevant board meeting.

6.                                          All the existing instructions and
authorities to bankers shall be revoked and replaced with new instructions and
authorities to those banks in the form the Buyer requires.

7.                                          The address of the registered office
of the Company and of each of the Subsidiaries shall be changed to the address
required by the Buyer.

8.                                          The accounting reference date of the
Company and of each of the Subsidiaries shall be changed to the date required by
the Buyer.

39


--------------------------------------------------------------------------------




Schedule 4            Warranties

Part 1.           General warranties

1.                                      POWER TO SELL THE COMPANY

1.1                                 The Sellers have all requisite power and
authority to enter into and perform this agreement in accordance with its terms
and the other documents referred to in it.

1.2                                 This agreement and the other documents
referred to in it constitute (or shall constitute when executed) valid, legal
and binding obligations on the Seller in the terms of the agreement and such
other documents.

1.3                                 Compliance with the terms of this agreement
and the documents referred to in it shall not breach or constitute a default
under any of the following:

1.3.1      any agreement or instrument to which the Sellers is a party or by
which it is bound; or

1.3.2      any order, judgment, decree or other restriction applicable to the
Sellers.

2.                                      SHARES IN THE COMPANY AND SUBSIDIARIES

2.1                                 The Sale Shares constitute the whole of the
allotted and issued share capital of the Company and are fully paid.

2.2                                 The Sellers are the sole legal and
beneficial owners of the Sale Shares.

2.3                                 Part 2 of Schedule 2  lists all the
Subsidiaries as at the date of this agreement and sets out particulars of their
allotted and issued share capital.

2.4                                 The Company is the sole legal and beneficial
owner of the whole allotted and issued share capital of Clamonta and Clamonta is
the sole legal and beneficial owner of the whole of each of the Subsidiaries
(other than Clamonta).

2.5                                 The issued shares of the Subsidiaries are
fully paid up.

2.6                                 The Sale Shares and the issued shares of the
Subsidiaries are free from all Encumbrances and no commitment has been given to
create an Encumbrance affecting the Sale Shares or the issued shares of the
Subsidiaries.

2.7                                 No right has been granted to any person to
require the Company or any of the Subsidiaries to issue any share capital and no
Encumbrance has been created and no commitment has been given to create an
Encumbrance in favour of any person affecting any unissued shares or debentures
or other unissued securities of the Company or any of the Subsidiaries.

40


--------------------------------------------------------------------------------




2.8                                 Neither the Company nor any of the
Subsidiaries has at any time: -

2.8.1                        purchased, redeemed or repaid any of its own share
capital; or

2.8.2                        given any financial assistance in connection with
the purchase of its share capital or the share capital of its holding company
(as that expression is defined in section 736 of the Companies Acts) as it would
fall within sections 151 to 158 of the Companies Acts.

3.                                      INFORMATION

3.1                                 All information contained in the Disclosure
Letter is complete, accurate and not misleading.

3.2                                 The particulars relating to the Company and
the Subsidiaries in this agreement are accurate and not misleading.

4.                                      COMPLIANCE WITH LAWS

4.1                                 The Company and each of the Subsidiaries has
at all times conducted its business in accordance with its memorandum and
articles of association and with all applicable laws and regulations which could
have a material adverse effect on the business.

5.                                      LICENCES AND CONSENTS

5.1                                 The Company and each of the Subsidiaries has
all necessary licences, consents, permits and authorities necessary to carry on
its business in the United Kingdom and in the manner in which its business is
now carried on, all of which are valid and subsisting.

5.2                                 So far as the Sellers are aware there is no
reason why any of those licences, consents, permits and authorities should be
suspended, cancelled, revoked or not renewed on the same terms.

6.                                      INSURANCE

6.1                                 The insurance policies maintained by or on
behalf of the Company and the Subsidiaries provide full indemnity cover against
all losses and liabilities including business interruption and other risks that
are normally insured against by a person carrying on the same type of business
as the Company and the Subsidiaries.

6.2                                 The particulars of insurance policies
maintained by or on behalf of the Company and the Subsidiaries are set out in
the Disclosure Letter are accurate and not misleading.

6.3                                 There are no material outstanding claims
under, or in respect of the validity of, any of those policies and so far as the
Sellers are aware there are no circumstances to give rise to any claim under any
of those policies.

6.4                                 All the insurance policies are in full force
and effect, are not void or voidable and so far as the Sellers are aware nothing
has been done or not done which

41


--------------------------------------------------------------------------------




could make any of them void or voidable and Completion will not terminate, or
entitle any insurer to terminate, any such policy.

6.5                                 Complete and accurate details of the
employers liability insurers for the Company and the Subsidiaries for all
periods since incorporation of the Company and each of the Subsidiaries have
been Disclosed.

7.                                      POWER OF ATTORNEY

There are no powers of attorney in force given by the Company or any of the
Subsidiaries and no person, as agent or otherwise, is entitled or authorised to
bind or commit the Company or any of the Subsidiaries to any obligation not in
the ordinary course of the Company’s or any Subsidiary’s business.

8.                                      DISPUTES AND INVESTIGATIONS

8.1                                 Neither the Company nor any of the
Subsidiaries nor any of their respective Directors nor any person for whom the
Company or any of the Subsidiaries is vicariously liable:

8.1.1      is engaged in any litigation, administrative, mediation or
arbitration proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency (except for debt collection in
the normal course of business); or

8.1.2      is the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body.

8.2                                 No such proceedings, investigation or
inquiry as are mentioned in paragraph 8.1 of this Schedule 4   have been
threatened in writing or are pending and so far as the Sellers are aware there
are no circumstances to give rise to any such proceedings.

9.                                      DEFECTIVE PRODUCTS

Other than returns and credit notes in the normal course of the Company’s
business or that of the Subsidiaries details of all of which are set out in the
Disclosure Letter neither the Company nor any of the Subsidiaries has
manufactured or sold any products which were at the time they were  manufactured
or sold, faulty or defective or did not comply with warranties or
representations expressly made or implied by or on behalf of the Company or any
relevant Subsidiary.

10.                               COMPETITION

10.1                           The definition in this paragraph applies in this
agreement.

10.2                           Competition Law: the national and directly
effective legislation of any jurisdiction which governs the conduct of companies
or individuals in relation to restrictive or other anti-competitive agreements
or practices (including, but not limited to, cartels, pricing, resale pricing,
market sharing, bid rigging, terms of trading, purchase or supply and joint
ventures), dominant or monopoly market positions (whether held individually or
collectively) and the control of acquisitions or mergers.

42


--------------------------------------------------------------------------------




10.3                           Neither the Company nor any of the Subsidiaries
is engaged in any agreement, arrangement, practice or conduct which amounts to
an infringement of the Competition Law of any jurisdiction in which the Company
or any of the Subsidiaries conduct business and no Director is engaged in any
activity which would be an offence or infringement under any such Competition
Law.

10.4                           Neither the Company nor any of the Subsidiaries
is affected by any existing or pending decisions, judgments, orders or rulings
of any relevant government body, agency or authority responsible for enforcing
the Competition Law of any jurisdiction and neither the Company nor any of the
Subsidiaries have given any undertakings or commitments to such bodies which
affect the conduct of any business carried on at Completion of the Company or
any of the Subsidiaries.

10.5                           Neither the Company nor any of the Subsidiaries
is in receipt of any payment, guarantee, financial assistance or other aid from
the government or any state body which was not, but should have been, notified
to the European Commission under Article 88 of the EC Treaty for decision
declaring such aid to be compatible with the common market.

11.                               CONTRACTS

11.1                           The definition in this paragraph applies in this
agreement.

11.2                           Material Contract: an agreement to which the
Company or any of the Subsidiaries is a party or is bound by and which is of
material importance to the business, profits or assets of the Company or any of
the Subsidiaries.

11.3                           Except for the agreements Disclosed, neither the
Company nor any of the Subsidiaries is a party to or subject to any agreement
which:

11.3.1                  is a Material Contract; or

11.3.2                  is of a long term, unusual or exceptional nature or
restricts the freedom of the Company or any of the Subsidiaries; or

11.3.3                  is not in the ordinary and usual course of business of
the Company or any of the Subsidiaries; or

11.3.4                  involves agency or distributorship; or

11.3.5                  involves partnership, joint venture, consortium, joint
development, shareholders or similar arrangements; or

11.3.6                  involves or is likely to involve an aggregate
consideration payable by or to the Company or any of the Subsidiaries in excess
of £5,000; or

11.3.7                  is not on arm’s length terms.

11.4                           Each Material Contract is in full force and
effect and binding on the parties to it. Neither the Company nor any of the
Subsidiaries have defaulted under or breached a Material Contract and:

43


--------------------------------------------------------------------------------




11.4.1                  no other party to a Material Contract has defaulted
under or breached such a contract; and

11.4.2                  no such default or breach by the Company, any of the
Subsidiaries or any other party so far as the Sellers are aware is or has been
threatened.

11.5                           No notice of termination of a Material Contract
has been received or served by the Company or any of the Subsidiaries and there
are no grounds for determination, rescission, avoidance, repudiation or a
material change in the terms of any such contract.

12.                               TRANSACTIONS WITH THE SELLERS

12.1                           There is no outstanding indebtedness or other
liability (actual or contingent) and no outstanding contract, commitment or
arrangement between the Company and any of the following, or between any of the
Subsidiaries and any of the following:

12.1.1                  the Sellers or  any person Connected with any of the
Sellers; or

12.1.2                  any director of a member of the Company’s Group or any
person Connected with such a member or director.

12.2                           None the Sellers, nor any person Connected with
the Sellers, is entitled to a claim of any nature against the Company or any of
the Subsidiaries or has assigned to any person the benefit of a claim against
the Company or any of those Subsidiaries to which the Sellers or a person
Connected with the Sellers would otherwise be entitled.

13.                               FINANCE AND GUARANTEES

13.1                           No guarantee, mortgage, charge, pledge, lien,
assignment or other security agreement or arrangement has been given by or
entered into by the Company or any of the Subsidiaries or any third party in
respect of borrowings or other obligations of the Company or the Subsidiaries or
any other person.

13.2                           Neither the Company nor any of the Subsidiaries
has any outstanding loan capital, or has lent any money that has not been
repaid, and there are no debts owing to the Company or the Subsidiaries other
than debts that have arisen in the normal course of business.

13.3                           Neither the Company nor any of the Subsidiaries
has:

13.3.1                  factored any of its debts or discounted any of its debts
or engaged in financing of a type which would not need to be shown or reflected
in the Accounts; or

13.3.2                  waived any right of set-off it may have against any
third party.

13.4                           All debts (less any provision for bad and
doubtful debts) owing to the Company or any of the Subsidiaries reflected in the
Accounts and all debts

44


--------------------------------------------------------------------------------




subsequently recorded in the books of the Company and the Subsidiaries have
either prior to the date of this agreement been realised or will, within three
months after the date of this agreement, realise in cash their full amount  as
included in those Accounts or books and none of those debts nor any part of them
has been outstanding for more than two months from its due date for payment.

13.5                           Full particulars of all money borrowed by the
Company and each of the Subsidiaries (including full particulars of the terms on
which such money has been borrowed) have been Disclosed.

13.6                           No indebtedness of the Company or any of the
Subsidiaries is due and payable and no security over any of the assets of the
Company or any of the Subsidiaries is now enforceable, whether by virtue of the
stated maturity date of the indebtedness having been reached or otherwise.
Neither the Company nor any of the Subsidiaries has received any notice whose
terms have not been fully complied with and/or carried out from any creditor
requiring any payment to be made and/or intimating the enforcement of any
security which it may hold over the assets of the Company or the Subsidiaries.

14.                               INSOLVENCY

14.1                           Neither the Company nor any of the Subsidiaries:

14.1.1                  is insolvent or unable to pay its debts within the
meaning of the Insolvency Act 1986 or any other insolvency legislation
applicable to the company concerned; and

14.1.2                  has stopped paying its debts as they fall due.

14.2                           No step has been taken to initiate any process by
or under which:

14.2.1                  the ability of the creditors of the Company, or any of
the Subsidiaries, to take any action to enforce their debts is suspended,
restricted or prevented; or

14.2.2                  some or all of the creditors of the Company or any of
the Subsidiaries accept, by agreement or in pursuance of a court order, an
amount less than the respective sums owing to them in satisfaction of those sums
with a view to preventing the dissolution of the Company or any of the
Subsidiaries; or

14.2.3                  a person is appointed to manage the affairs, business
and assets of the Company, or any of the Subsidiaries, on behalf of the
Company’s or any of the Subsidiaries’ creditors; or

14.2.4                  the holder of a charge over the Company’s assets or over
any of the Subsidiaries’ assets is appointed to control the business and assets
of the Company or any of the Subsidiaries.

14.3                           In relation to the Company and each of the
Subsidiaries:

14.3.1                  no administrator has been appointed;

45


--------------------------------------------------------------------------------




14.3.2                  no documents have been filed with the court for the
appointment of an administrator; and

14.3.3                  no notice of intention to appoint an administrator has
been given by the relevant company, its directors or by a qualifying floating
charge holder (as defined in paragraph 14 of Schedule B1 to the Insolvency Act
1986).

14.4                           No process has been initiated which could lead to
the Company or any of the Subsidiaries being dissolved and its assets being
distributed among the relevant company’s creditors, shareholders or other
contributors.

14.5                           No distress, execution or other process has been
levied on an asset of the Company or any of the Subsidiaries.

15.                               ASSETS

15.1                           The Company or one of the Subsidiaries is the
full legal and beneficial owner of, and has good and marketable title to, all
the assets included in the Accounts, any assets acquired since the Accounts Date
and all other assets used by the Company or the Subsidiaries except for those
disposed of since the Accounts Date in the normal course of business and such
assets are free from any Encumbrance.

15.2                           None of the  assets shown in the Accounts or
acquired by the Company or any of the Subsidiaries since the Accounts Date or
used by the Company or any of the Subsidiaries is the subject of any lease,
lease hire agreement, hire purchase agreement or agreement for payment on
deferred terms or is the subject of any licence or factoring arrangement.

15.3                           The Company or one of the Subsidiaries is in
possession and control of all the assets included in the Accounts, or acquired
since the Accounts Date and all other assets used by the Company or the
Subsidiaries, except for those Disclosed as being in the possession of a third
party in the normal course of business.

15.4                           The assets of the Company and of each of the
Subsidiaries comprise all the assets necessary for the continuation of the
relevant company’s business in the manner in which such business has been
carried on as at the Accounts Date and as at Completion.

16.                               CONDITION OF PLANT AND EQUIPMENT AND STOCK IN
TRADE

16.1                           The plant, machinery, equipment and vehicles used
in connection with any business carried on at Completion by the Company or any
of the Subsidiaries:

16.1.1                  are in working order and have been regularly maintained;

16.1.2                  are capable of doing the work for which they were
designed; and

16.1.3                  are not surplus to the current or proposed requirements
of the Company and the Subsidiaries.

 

46


--------------------------------------------------------------------------------


16.1.4                  has been maintained and operated in accordance with any
associated lease or hire purchase agreement.

16.2                           The stock-in-trade (including work-in-progress
and net of any provisions made in the ordinary course of business as set out in
the Completion Accounts) of the Company and the Subsidiaries is in good
condition, is not excessive and is adequate in relation to current trading
requirements of the Company and the Subsidiaries and is capable of being sold by
the Company or relevant Subsidiary in the ordinary course of its business in
accordance with its current price list without discount, rebate or allowance to
a buyer.

17.                               INTELLECTUAL PROPERTY

17.1                           The definition in this paragraph applies in this
agreement.

17.2                           Intellectual Property Rights: all patents, rights
to inventions, utility models, copyright, trade marks, service marks, trade,
business and domain names, rights in trade dress or get-up, rights in goodwill
or to sue for passing off, unfair competition rights, rights in designs, rights
in computer software, database rights, topography rights, moral rights, rights
in confidential information (including know-how and trade secrets) and any other
intellectual property rights, in each case whether registered or material
unregistered and including all applications for and renewals or extensions of
such rights, and all similar or equivalent rights or forms of protection in any
part of the world.

17.3                           Complete and accurate particulars are set out in
Schedule 8 of all registered and unregistered Intellectual Property Rights
(including applications for such rights) and material unregistered Intellectual
Property Rights owned, used or held for use by the Company and the Subsidiaries.

17.4                           With the exception of rights in confidential
information and the matters referred to in paragraph 17.3 of this Schedule 4  ,
no Intellectual Property Rights are owned, used, or held for use by the Company
or any of the Subsidiaries, in connection with any business carried on at
Completion by the Company or any of the Subsidiaries. In relation to rights in
confidential information:

17.4.1                  the Company and the Subsidiaries have not disclosed or
permitted to be disclosed any such information (other than to the extent
necessary in the ordinary course of business or for the purpose of disclosure to
their professional advisers) to any person except the Buyer; and

17.4.2                  the Company and the Subsidiaries do not own rights in
any confidential information which may be capable of patent protection or which,
if disclosed other than subject to conditions of confidentiality, might have a
material adverse effect on any business carried on at Completion by the Company
or any of the Subsidiaries.

17.5                           The activities of the Company and each of the
Subsidiaries, and of any licensee of Intellectual Property Rights granted by the
Company or any of the Subsidiaries, have not infringed any Intellectual Property
Rights of any third party. No such activities constitute or have constituted any
breach of confidence, passing off or actionable unfair competition in any
jurisdiction. No

47


--------------------------------------------------------------------------------




such activities give or have given rise to any obligation to pay any royalty,
fee, compensation or any other sum.

18.                               INFORMATION TECHNOLOGY

18.1                           The definitions in this paragraph apply in this
agreement.

18.2                           IT System: all computer hardware (including
network and telecommunications equipment) and software (including associated
preparatory materials, user manuals and other related documentation) owned,
used, leased or licensed by or in relation to any business carried on [at
Completion] by the Company or any of the Subsidiaries.

18.3                           Complete and accurate particulars of the IT
System and all IT Contracts are set out in Schedule 7

18.4                           The Company is the owner of the IT System, free
from Encumbrances and all other rights exercisable by third parties. The Company
has obtained all necessary rights from third parties to enable it to make
exclusive and unrestricted use of the IT System.

18.5                           The elements of the IT System:

18.5.1                  are functioning properly and in accordance with all
applicable specifications;

18.5.2                  are not defective in any respect;

18.5.3                  have sufficient capacity and performance to meet the
current requirements of the business carried on at Completion by the Company or
any of the Subsidiaries;

18.5.4                  have not been and will not within the next 12 months be
affected by any changes in dates (past, present or future); and

18.5.5                  are capable of performing functions in multiple
currencies, including the euro.

19.                               DATA PROTECTION

The Company and the Subsidiaries have fully complied with the requirements of
all applicable legislation concerning rights in respect of privacy and personal
data.

20.                               EMPLOYMENT

20.1                           The definitions in this paragraph apply in this
agreement.

20.2                           Employment Legislation: legislation applying in
England and Wales affecting contractual or other relations between employers and
their employees or workers, including but not limited to any legislation and any
amendment, extension or re-enactment of such legislation and any claim arising
under European treaty provisions or directives enforceable against the Company
or any of the Subsidiaries by any Employee or Worker.

48


--------------------------------------------------------------------------------




20.3                           Employee: any person employed by the Company or
any of the Subsidiaries under a contract of employment.

20.4                           Worker: any person who personally performs work
for the Company or any of the Subsidiaries but who is not in business on their
own account or in a client/customer relationship.

20.5                           The name of each person who is a Director is set
out in Schedule 2  .

20.6                           The Disclosure Letter includes details of all
Employees and Workers of the Company and the Subsidiaries, the particulars of
each Employee and Worker and the principal terms of each contract including:

20.6.1                  the company which employs or engages them;

20.6.2                  their remuneration (including any benefits and
privileges provided or which the Company or the relevant Subsidiary is bound to
provide to them or their dependants, whether now or in the future);

20.6.3                  the commencement date of each contract and, if an
Employee, the date on which continuous service began;

20.6.4                  the length of notice necessary to terminate each
contract, or if a fixed term, the expiry date of the fixed term and details of
any previous renewals;

20.6.5                  the type of contract (whether full or part-time or
other);and

20.6.6                  date of birth;

20.7                           The Disclosure Letter includes anonymised details
of all persons who are not Workers and who are providing services to the Company
or any of the Subsidiaries under an agreement which is not a contract of
employment with the Company or the relevant Subsidiary (including, in
particular, where the individual acts as a consultant or is on secondment from a
company which is not a member of the Company’s Group) and the particulars of the
terms on which the individual provides services, including:

20.7.1                  the company which engages them;

20.7.2                  the remuneration of each individual (including any
benefits and privileges provided or which the Company or any of the Subsidiaries
is bound to provide);and

20.7.3                  the length of notice necessary to terminate each
agreement or, if a fixed term, the expiry date of the fixed term and details of
any previous renewals.

20.8                           The Disclosure Letter includes anonymised details
of all Employees and Workers of the Company and the Subsidiaries who are on
secondment, maternity, paternity, adoption or other leave or absent due to
ill-health or for any other reason.

20.9                           No notice to terminate the contract of employment
of any Employee or Worker of the Company or any of the Subsidiaries (whether
given by the

49


--------------------------------------------------------------------------------




relevant employer or by the Employee or Worker) is pending, outstanding or
threatened  and (so far as the Sellers are aware) no dispute under any
Employment Legislation or otherwise is outstanding between the Company or any of
the Subsidiaries and any of the current or former Employees or Workers relating
to the relevant contract, its termination and any reference given by the Company
or any of the Subsidiaries regarding them.

20.10                     No questionnaire has been served on the Company or any
of the Subsidiaries by an Employee or Worker under any Employment Legislation
which remains unanswered in full or in part.

20.11                     No offer of employment or engagement has been made by
the Company or by any of the Subsidiaries that has not yet been accepted, or
which has been accepted but where the employment or engagement has not yet
started.

20.12                     All contracts between the Company or any of the
Subsidiaries and their Employees and Workers are terminable at any time on three
months’ notice or less without compensation (other than for unfair dismissal or
a statutory redundancy payment) or any liability other than wages, commission or
pension.

20.13                     Neither the Company nor any of the Subsidiaries is a
party to, bound by or proposing to introduce in respect of any of its Directors
or Employees any redundancy payment scheme in addition to statutory redundancy
pay, and there is no agreed procedure for redundancy selection.

20.14                     Neither the Company nor any of the Subsidiaries is a
party to, bound by or proposing to introduce in respect of any of its Directors,
Employees or Workers any share option, profit sharing, bonus, commission or any
other scheme relating to the profit or sales of the Company or any of the
Subsidiaries.

20.15                     Neither the Company nor any of the Subsidiaries has
incurred any actual or contingent liability in connection with any termination
of employment of its Employees (including redundancy payments) or for failure to
comply with any order for the reinstatement or re-engagement of any Employee.

20.16                     Neither the Company nor any of the Subsidiaries has
made or agreed to make a payment or provided or agreed to provide a benefit to a
present or former Director, officer, Employee or Worker or to their dependants
in connection with the actual or proposed termination or suspension of
employment or variation of an employment contract.

20.17                     Neither the Company nor any of the Subsidiaries is
involved in any material industrial or trade dispute or negotiation regarding a
claim with any trade union, group or organisation of employees or their
representatives representing Employees or Workers and there is nothing likely to
give rise to such a dispute or claim.

20.18                     There are no sums owing to or from any Employee or
Worker other than reimbursement of expenses, wages for the current salary period
and holiday pay for the current holiday year.

20.19                     Neither the Company nor any Subsidiary has offered,
promised or agreed to any future variation in the contract of any Employee or
Worker.

50


--------------------------------------------------------------------------------




20.20                     The Disclosure Letter includes true, complete and
accurate:

20.20.1            copies of all contracts, handbooks, policies and other
documents which apply to the Employees and Workers, identifying which applies to
which individual;

20.20.2            copies of all agreements or arrangements with any trade
union, employee representative or body of employees or their representatives
(whether binding or not) and details of any such unwritten agreements or
arrangements which may affect any Employee or Worker.

20.21                     In respect of each Employee and Worker, the Company
and the Subsidiaries have:

20.21.1            performed all  obligations and duties they are required to
perform (and settled all outstanding claims), arising under contract, statute,
at common law or in equity or under any treaties including the EC Treaty or laws
of the European Community or otherwise;

20.21.2            complied with the terms of any relevant agreement or
arrangement with any trade union, employee representative or body of employees
or their representatives; and

20.21.3            maintained adequate, suitable and up to date records.

21.                               ENVIRONMENTAL

21.1                           The definitions in this paragraph apply in this
agreement.

21.2                           Environment: air, water and land, all living
organisms and natural or man-made structures.

21.3                           Environmental Law: any law in so far as it
relates to Environmental Matters.

21.4                           Environmental Matters: the protection of human
health, the protection and condition of the Environment, the condition of the
workplace, the generation, transportation, storage, treatment, emission, deposit
and disposal of any Hazardous Substance or Waste.

21.5                           Hazardous Substance: any natural or artificial
substance (whether solid, liquid or gas and whether alone or in combination with
any other substance or radiation), capable of causing harm to any human or other
living organism or the Environment.

21.6                           Waste: all waste, including any unwanted or
surplus substance irrespective of whether it is capable of being recycled or
recovered or has any value.

21.7                           All permits, consents and licences required or
issued under Environmental Law which are necessary for carrying on the business
of the Company or any of the Subsidiaries are in full force and effect and have
been complied with and there are no circumstances (including, but not limited
to, the sale of the Sale Shares to the Buyer) likely to give rise to the
modification, suspension or

51


--------------------------------------------------------------------------------




revocation of, or lead to the imposition of unusual or onerous conditions on, or
to prejudice the renewal of, any of those permits, consents or licences.

21.8                           The Company and each of the Subsidiaries have at
all times materially complied with all Environmental Laws

21.9                           There are no Hazardous Substances or Waste at any
of the Properties in circumstances which constitute a breach of Environmental
Law or which may lead to a liability, obligation or duty being imposed under
Environmental Law on the Company or the Subsidiaries by any competent authority
or third party.

22.                               PROPERTY

22.1                           The definitions in this paragraph apply in this
agreement.

22.2                           Previously-owned Land and Buildings: any land and
buildings that has or have, at any time before the date of this agreement, been
owned (under whatever tenure) and/or occupied and/or used by the Company or any
of the Subsidiaries, but which are either:

(a)                                  no longer owned, occupied or used by the
Company or any of the Subsidiaries, or

(b)                                 owned, occupied or used by one of them but
pursuant to a different lease, licence, transfer or conveyance.

22.3                           Properties: the freehold and leasehold land and
buildings, short particulars of which are set out in Schedule 8 and includes any
part or parts of them and Property means any one of them or any part or parts of
any one of them.

22.4                           The particulars of the Properties set out in
Schedule 8 are true, complete and accurate.

22.5                           The Properties are the only land and buildings
owned, used or occupied by the Company and the Subsidiaries.

22.6                           Neither the Company nor any of the Subsidiaries
has any right of ownership, right to use, option, right of first refusal or
contractual obligation to purchase or any other legal or equitable right
affecting any land and buildings other than the Properties.

22.7                           Neither the Company, nor any company that is or
has at any time been a Subsidiary, has any actual or contingent liability in
respect of Previously-owned Land and Buildings.

22.8                           Neither the Company, nor any company that is or
has at any time been a Subsidiary, has given any guarantee or indemnity for any
liability relating to any of the Properties, any Previously-owned Land and
Buildings or any other land and buildings.

22.9                           All written replies to enquiries given by or on
behalf of the Sellers in relation to the Properties were complete and accurate
at the date they were given and would still be complete and accurate if the
replies were instead being given on the Completion Date.

52


--------------------------------------------------------------------------------




23.                               ACCOUNTS

23.1                           The Accounts have been prepared in accordance
with the Companies Acts and with accounting standards, policies, principles and
practices generally accepted in the UK at the time when they were signed off and
in accordance with the law and give a true and fair view of the state of affairs
of the Company and the Subsidiaries, and of the Company’s Group as a whole as at
the Accounts Date and of the profit and loss of the Company and the
Subsidiaries, and of the Company’s Group, for the financial year ended on that
date.

23.2                           The Accounts:

23.2.1                  make proper and adequate provision or reserve for all
bad and doubtful debts, obsolete or slow-moving stocks, for depreciation on
fixed assets and for liabilities (including contingent liabilities)_ and
Taxation (including deferred Taxation);

23.2.2                  do not overstate the value of fixed assets; and

23.2.3                  do not understate any liabilities (whether actual or
contingent).

23.3                           The Accounts are not affected by any unusual or
non-recurring items or any other factor that would make the financial position
and results shown by the Accounts unusual or misleading in any material respect.

23.4                           The Accounts have been prepared on a basis
consistent with the audited accounts of, as the case may be, the Company, the
Subsidiaries or the consolidated accounts of the Company and the Subsidiaries,
for the two prior accounting periods without any change in accounting policies
used.

24.                               ACCOUNTING, FINANCIAL

24.1                           All accounting and financial records of the
Company and the Subsidiaries (including the statutory books of the Company and
each of the Subsidiaries):

24.1.1                  have been properly prepared, filed and maintained;

24.1.2                  constitute an accurate record of all matters required by
law to appear in them;

24.1.3                  do not contain any material inaccuracies or
discrepancies;

24.1.4                  are in the possession of the Company or the Subsidiary
to which they relate; and

24.1.5                  comply with all applicable laws.

24.2                           No notice has been received or allegation made
that any of those records are incorrect or should be rectified.

25.                               CHANGES SINCE ACCOUNTS DATE

25.1                           Since the Accounts Date:

53


--------------------------------------------------------------------------------




25.1.1                  the Company and each of the Subsidiaries has conducted
its business in the normal course and as a going concern as regards the nature,
extent and manner of carrying it on;

25.1.2                  there has been no material adverse change in the
turnover, financial position of the Company or any of the Subsidiaries nor the
loss of any supplier or customer;

25.1.3                  neither the Company nor any of the Subsidiaries has
issued or agreed to issue any share or loan capital;

25.1.4                  no dividend or other distribution of profits or assets
has been, or agreed to be, declared, made or paid by the Company or any of the
Subsidiaries;

25.1.5                  neither the Company nor any of the Subsidiaries has
borrowed or raised any money or taken any form of financial security and no
capital expenditure has been incurred on any individual item by the Company or
any of the Subsidiaries in excess of £10,000 and neither the Company nor any of
the Subsidiaries has acquired, invested or disposed of (or agreed to acquire,
invest or dispose of) any individual item by the Company or any of the
Subsidiaries in excess of £10,000; and

25.1.6                  no shareholder resolutions of the Company or any of the
Subsidiaries have been passed other than as routine business at an annual
general meeting;

26.                               EFFECT OF SALE OF SALE SHARES

26.1                           Neither the acquisition of the Sale Shares by the
Buyer nor compliance with the terms of this agreement will:

26.1.1                  cause the Company or any of the Subsidiaries to lose the
benefit of any right or privilege it presently enjoys; or

26.1.2                  relieve any person of any obligation to the Company or
any of the Subsidiaries (whether contractual or otherwise), or enable any person
to determine any such obligation or any right or benefit enjoyed by the Company
or any of the Subsidiaries, or to exercise any right in respect of the Company
or any of the Subsidiaries; or

26.1.3                  so far as the Sellers are aware (without having
investigated the same)result in any officer or senior Employee leaving the
Company or any of the Subsidiaries or receiving any payment or benefit.

27.                               RETIREMENT BENEFITS

27.1                           Neither the Company nor any of the Subsidiaries
has or may have any obligation (whether or not legally binding) to provide or
contribute towards pension, lump sum, death, ill-health, disability or accident
benefits in respect of its past or present officers and employees (Pensionable
Employees) and no proposal or announcement has been made to any Employee or
officer of the Company or any of the Subsidiaries about the introduction,
continuance,

54


--------------------------------------------------------------------------------




increase or improvement of, or the payment of a contribution towards, any
pension, lump sum, death, ill-health, disability or accident benefit.

27.2                           No proposal or announcement has been made to any
Employee or to any officer of the Company or any of the Subsidiaries about the
introduction, continuance, increase or improvement of any pension, lump sum,
death, ill-health, disability or accident benefit.

27.3                           The Company and the Subsidiaries have facilitated
access for its Pensionable Employees to a designated stakeholder scheme as
required by Section 3 of the Welfare Reform and Pensions Act 1999.

27.4                           No discrimination on grounds of sex is, or has at
any stage been, made in the provision of pension, lump sum, death, ill-health,
disability or accident benefits by the Company or any of the Subsidiaries in
relation to any of the Pensionable Employees.

Part 2.           Tax warranties

1.                                      GENERAL

1.1                                 All notices, returns (including any land
transaction returns), reports, accounts, computations, statements, assessments
and registrations and any other necessary information submitted by the Company
or any Subsidiary to any Taxation Authority for the purposes of Taxation have
been made on a proper basis, were punctually submitted, were accurate and
complete when supplied and remain accurate and complete in all material respects
and none of the above is, or is likely to be, the subject of any material
dispute with any Taxation Authority.

1.2                                 All Taxation (whether of the United Kingdom
or elsewhere) for which the Company or any Subsidiary is or has been liable or
is liable to account for has been duly paid (insofar as such Taxation ought to
have been paid).

1.3                                 Neither the Company nor any Subsidiary has
made any payments representing instalments of corporation tax pursuant to the
Corporation Tax (Instalment Payments) Regulations 1998 in respect of any current
or preceding accounting periods and is not under any obligation to do so.

1.4                                 Neither the Company nor any Subsidiary has
paid within the past [seven] years ending on the date of this agreement, or will
become liable to pay, any penalty, fine, surcharge or interest charged by virtue
of the provisions of the TMA 1970 or any other Taxation Statute.

1.5                                 Neither the Company nor any Subsidiary has
within the past 12 months been subject to any visit, audit, investigation,
discovery or access order by any Taxation Authority and the Seller is not aware
(without having investigated the same) of any circumstances existing which make
it likely that a visit, audit, investigation, discovery or access order will be
made in the next 12 months.

1.6                                 The amount of Taxation chargeable on the
Company or any Subsidiary during any accounting period ending on or within the
six years before Completion has not, to any material extent, depended on any
concession, agreements or other formal or informal arrangement with any Taxation
Authority.

55


--------------------------------------------------------------------------------




1.7                                 All transactions in respect of which any
clearance or consent was required from any Tax Authority have been entered into
by the Company or any relevant Subsidiary after such consent or clearance has
been properly obtained, any application for such clearance or consent has been
made on the basis of full and accurate disclosure of all relevant material facts
and considerations, and all such transactions have been carried into effect only
in accordance with the terms of the relevant clearance or consent.

1.8                                 The Company and the Subsidiaries have duly
submitted all claims, disclaimers and elections the making of which has been
assumed for the purposes of the Accounts and none of such claims, disclaimers or
elections are likely to be disputed or withdrawn.

1.9                                 The Disclosure Letter contains full
particulars of all matters relating to Taxation in respect of which the Company
or any Subsidiary is or at Completion will be entitled to:

1.9.1      make any claim (including a supplementary claim), disclaimer or
election for relief under any Taxation Statute or provision; and/or

1.9.2      appeal against any assessment or determination relating to Taxation;
and/or

1.9.3      apply for a postponement of Taxation.

1.10                           Neither the Company nor any Subsidiary is or will
become liable to make to any person (including any Taxation Authority) any
payment in respect of any liability to Taxation of any other person where that
other person fails to discharge liability to Taxation to which he is or may be
primarily liable.

1.11                           The Company and any Subsidiary has sufficient
records (on the basis of current law and practice) to determine the tax
consequence which would arise on any disposal or realisation of any asset owned
at the Accounts Date or acquired since that date but prior to Completion.

2.                                      CHARGEABLE GAINS

2.1                                 The book value shown or adopted for the
purposes of the Accounts as the value of each of the assets of the Company or
any Subsidiary on the disposal of which a chargeable gain or allowable loss
could arise does not exceed the amount which on a disposal of such asset at the
date of this agreement would be deductible under section 38 of TCGA 1992.

3.                                      CAPITAL ALLOWANCES

3.1                                 No balancing charge under the CAA 2001 (or
any other legislation relating to capital allowances) would be made on the
Company or any Subsidiary on the disposal of any pool of assets (that is, all
those assets whose expenditure would be taken into account in computing whether
a balancing charge would arise on a disposal of any of those assets) or of any
asset not in such a pool, on the assumption that the disposals are made for a
consideration equal to the book value shown in or adopted for the purpose of the
Accounts for the assets in the pool or (as the case may be) for the asset.

 

56


--------------------------------------------------------------------------------


3.2                                 No event has occurred since the Accounts
Date (otherwise than in the ordinary course of business) whereby any balancing
charge may fall to be made against, or any disposal value may fall to be brought
into account by, the Company or any Subsidiary under the CAA 2001 (or any other
legislation relating to capital allowances).

4.                                      DISTRIBUTIONS

4.1                                 No distribution or deemed distribution
within the meaning of sections 209, 210 or 211 of ICTA 1988 has been made (or
will be deemed to have been made) by the Company or any Subsidiary after 5 April
1965 except dividends shown in their audited accounts and neither the Company
nor any Subsidiary is bound to make any such distribution.

4.2                                 No rents, interest, annual payments or other
sums of an income nature paid or payable by the Company or any Subsidiary or
which the Company or any of the Subsidiaries are under an existing obligation to
pay in the future are or may be wholly or partially disallowable as deductions,
management expenses or charges in computing profits for the purposes of
corporation tax.

4.3                                 Neither the Company nor any Subsidiary has
within the period of seven years preceding Completion been engaged in, nor been
a party to, any of the transactions set out in sections 213 to 218 (inclusive)
of ICTA 1988, nor has it made or received a chargeable payment as defined in
section 218(1) of ICTA 1988.

5.                                      LOAN RELATIONSHIPS

5.1                                 All interests, discounts and premiums
payable by the Company or any Subsidiary in respect of its loan relationships
(within the meaning of section 81 of the Finance Act 1996) are eligible to be
brought into account by the Company or the Subsidiaries as a debit for the
purposes of Chapter II of Part IV of the Finance Act 1996 at the time and to the
extent that such debits are recognised in the statutory accounts of the Company
or the Subsidiaries.

6.                                      CLOSE COMPANIES

6.1                                 Neither the Company nor any Subsidiary has
at any time during the last six years ending at the Accounts Date been a close
company within the meaning of sections 414 and 415 of ICTA 1988.

6.2                                 Neither the Company nor any Subsidiary has
in any accounting period beginning after 31 March 1989 been a close
investment-holding company as defined in section 13A of ICTA 1988.

6.3                                 No distribution within section 418 of ICTA
1988 has been made by the Company or any Subsidiary during the last six years
ending at the Accounts Date, nor have such distributions been made between the
Accounts Date and Completion.

6.4                                 Any loans or advances made or agreed to be
made by the Company or any Subsidiary within sections 419 and 420 or 422 of ICTA
1988 have been disclosed in the Disclosure Letter and neither the Company nor
any Subsidiary has released or written off or agreed to release or write off the
whole or any part of any such loans or advances.

57


--------------------------------------------------------------------------------




7.                                      GROUP RELIEF

7.1                                 Except as provided in the Accounts, neither
the Company nor any Subsidiary is or will be obliged to make or be entitled to
receive any payment for group relief as defined in section 402(6) of ICTA 1988
in respect of any period ending on or before the Accounts Date, or any payment
for the surrender of the benefit of an amount of advance corporation tax or any
repayment of such a payment.

8.                                      GROUPS OF COMPANIES

8.1                                 Neither the Company nor any Subsidiary has
entered or agreed to enter into an election pursuant to section 171A of TCGA
1992 or paragraph 66 of Schedule 29 to the Finance Act 2002.

8.2                                 The execution or completion of this
agreement or any other event since the Accounts Date will not result in any
chargeable asset being deemed to have been disposed of and re-acquired by the
Company or any Subsidiary for Taxation purposes pursuant to section 179 of TCGA
1992, paragraphs 58 or 60 of Schedule 29 to the Finance Act 2002 or as a result
of any other Event (as defined in the Tax Covenant) since the Accounts Date.

8.3                                 Neither the Company nor any Subsidiary has
ever been party to any arrangements pursuant to section 36 of the Finance Act
1998 (group payment arrangements).

8.4                                 Neither the Company nor any Subsidiary has
been, and is not, required by Schedule 28AA of ICTA 1988 to compute its profits
or losses as if an arm’s length provision had been made instead of any actual
provision.

9.                                      INTANGIBLE ASSETS

9.1                                 For the purposes of this paragraph 9,
references to intangible fixed assets mean intangible fixed assets and goodwill
within the meaning of Schedule 29 to the Finance Act 2002 to which the
provisions of that Schedule apply and references to an intangible fixed asset
shall be construed accordingly.

9.2                                 The Disclosure Letter sets out the amount of
expenditure on each of the intangible fixed assets of the Company and the
Subsidiaries and provides the basis on which any debit relating to that
expenditure has been taken into account in the Accounts or, in relation to
expenditure incurred since the Accounts Date, will be available to the Company
or any Subsidiary. No circumstances have arisen since the Accounts Date by
reason of which that basis might change.

9.3                                 No claims or elections have been made by the
Company or any Subsidiary under Part 7 of, or paragraph 86 of Schedule 29 to,
the Finance Act 2002 in respect of any intangible fixed asset of the Company or
any Subsidiary.

9.4                                 Since the Accounts Date:

9.4.1                        neither the Company nor any Subsidiary owns an
asset which has ceased to be a chargeable intangible asset in the circumstances
described in paragraph 108 of Schedule 29 to the Finance Act 2002;

58


--------------------------------------------------------------------------------




9.4.2                        neither the Company nor any Subsidiary has realised
or acquired an intangible fixed asset for the purposes of Schedule 29 to the
Finance Act 2002; and

9.4.3                        no circumstances have arisen which have required,
or will require, a credit to be brought into account by the Company or any
Subsidiary on a revaluation of an intangible fixed asset.

10.                               COMPANY RESIDENCE AND OVERSEAS INTERESTS

10.1                           The Company and the Subsidiaries have within the
past seven years been resident in the United Kingdom for corporation tax
purposes and have not at any time in the past seven years been treated for the
purposes of any double taxation arrangements having effect by virtue of section
249 of the Finance Act 1994, section 788 of ICTA 1988 or for any other tax
purpose as resident in any other jurisdiction.

10.2                           Neither the Company nor any Subsidiary has
without the prior written consent of HM Treasury caused, permitted or entered
into any of the transactions specified in section 765 of ICTA 1988 (migration of
companies).

10.3                           Neither the Company nor any Subsidiary holds
shares in a company which is not resident in the United Kingdom and which would
be a close company if it were resident in the United Kingdom in circumstances
such that a chargeable gain accruing to the company not resident in the United
Kingdom could be apportioned to the Company and/or any Subsidiary pursuant to
section 13 of TCGA 1992.

10.4                           Neither the Company nor any Subsidiary is holding
or has held in the past seven years any interest in a controlled foreign company
within section 747 of ICTA 1988, and neither of them has any material interest
in an offshore fund as defined in section 759 of ICTA 1988.

10.5                           Neither the Company nor any Subsidiary has a
permanent establishment outside the UK.

11.                               ANTI-AVOIDANCE

11.1                           All transactions or arrangements made by the
Company or any Subsidiary have been made on fully arm’s length terms and there
are no circumstances in which section 770A of, or Schedule 28AA to, ICTA 1988 or
any other rule or provision could apply causing any Taxation Authority to make
an adjustment to the terms on which such transaction or arrangement is treated
as being made for Taxation purposes.

11.2                           Neither the Company nor any Subsidiary has at any
time been a party to or otherwise involved in a transaction or series of
transactions in relation to which advisers considered that there was a risk that
the Company or relevant Subsidiary could be liable to taxation as a result of
the principles in W.T Ramsey Limited v IRC (54 TC 101) or Furniss v Dawson (55
TC 324), as developed in subsequent cases.

12.                               INHERITANCE TAX

59


--------------------------------------------------------------------------------




12.1                           Neither the Company nor any Subsidiary has made
any transfer of value within sections 94 and 202 of the IHTA 1984, nor has it
received any value such that liability might arise under section 199 of the IHTA
1984, nor has it been a party to associated operations in relation to a transfer
of value as defined by section 268 of the IHTA 1984.

12.2                           There is no unsatisfied liability to inheritance
tax attached to or attributable to the Sale Shares or any asset of the Company
or any Subsidiary and none of them are subject to any HM Revenue & Customs
charge as mentioned in section 237 and 238 of the IHTA 1984.

12.3                           No asset owned by the Company or any Subsidiary,
nor the Sale Shares, are liable to be subject to any sale, mortgage or charge by
virtue of section 212(1) of the IHTA 1984.

13.                               VAT

13.1                           The Company and the Subsidiaries are each taxable
persons and are duly registered for the purposes of VAT with quarterly
prescribed accounting periods, such registration not being pursuant to paragraph
2 of Schedule 1 to the VATA 1994 or subject to any conditions imposed by or
agreed with HM Revenue & Customs and neither the Company nor any Subsidiary is
(nor are there any circumstances by virtue of which they may become) under a
duty to make monthly payments on account under the Value Added Tax (Payments on
Account) Order 1993.

13.2                           The Company and each Subsidiary have complied
with all statutory provisions, rules, regulations, orders and directions in
respect of VAT.

13.3                           All supplies made by the Company or any
Subsidiary are taxable supplies and neither the Company nor any Subsidiary has
been or will be denied full credit for all input tax by reason of the operation
of sections 25 and 26 of the VATA 1994 and regulations made thereunder or for
any other reasons and no VAT paid or payable by the Company or any Subsidiary is
not input tax as defined in section 24 of the VATA 1994 and regulations made
thereunder.

13.4                           Neither the Company nor any Subsidiary is or has
been for VAT purposes a member of any group of companies (other than the group
comprising the Company and the Subsidiaries alone) and no act or transaction has
been effected in consequence whereof the Company or any Subsidiary is or may be
held liable for any VAT arising from supplies made by another company and no
direction has been given nor will be given by HM Revenue & Customs under
Schedule 9A to the VATA 1994 as a result of which the Company or any Subsidiary
would be treated for the purposes of VAT as a member of a group other than the
group comprising the Company and the Subsidiaries alone.

13.5                           For the purposes of paragraph 3(7) of Schedule 10
to the VATA 1994, the Company or any Subsidiary or any relevant associates of
such companies (within the meaning of paragraph 3(7) of Schedule 10 to the VATA
1994) has exercised the election to waive exemption from VAT (pursuant to
paragraph 2 of Schedule 10 to the VATA 1994) only in respect of those Properties
listed (as having been the subject of such an election) in the Disclosure Letter
and:

60


--------------------------------------------------------------------------------




13.5.1                  all things necessary for the election to have effect
have been done and in particular any notification and information required by
paragraph 3(6) of Schedule 10 to the VATA 1994 has been given and any permission
required by paragraph 3(9) of Schedule 10 to the VATA 1994 has been properly
obtained; and

13.5.2                  no election has or will be disapplied or rendered
ineffective by virtue of the application of the provisions of paragraph 2(3AA)
of Schedule 10 to the VATA 1994.

13.6                           Neither the Company nor any Subsidiary owns or
has at any time within the period of ten years preceding the date hereof owned
any assets which are capital items subject to the capital goods scheme under
Part XV of the VAT Regulations 1995.

13.7                           Neither the Company nor any Subsidiary has made
any claim for bad debt relief under section 36 of the VATA 1994 and there are no
existing circumstances by virtue of which any refund of VAT obtained or claimed
may be required to be repaid or there could be a claw back of input VAT from any
Company or any Subsidiary under section 36(4) of the VATA 1994.

14.                               STAMP DUTY AND STAMP DUTY LAND TAX

14.1                           Any document that may be necessary or desirable
in proving the title of the Company or any Subsidiary to any asset which is
owned by the Company or any Subsidiary at Completion or any document which the
Company or any Subsidiary may wish to enforce or produce in evidence is duly
stamped for stamp duty purposes.

14.2                           Neither entering into this agreement nor
Completion will result in the withdrawal of any stamp duty or stamp duty land
tax relief granted on or before Completion and which will affect the Company or
any Subsidiary.

14.3         The Disclosure Letter sets out full and accurate details of any
chargeable interest (as defined under section 48, Finance Act 2003) acquired or
held by the Company or any Subsidiary before Completion in respect of which the
Seller is aware or ought reasonably to be aware that an additional land
transaction return will be required to be filed with a Taxation Authority and/or
a payment of stamp duty land tax made on or after Completion.

61


--------------------------------------------------------------------------------


Schedule 5            Tax covenant

1.                     INTERPRETATION

1.1                The definitions and rules of interpretation in this paragraph
apply in this Tax Covenant.

Buyer’s Relief: means:

(1)                                 any Accounts Relief (as defined in paragraph
1.1.1 of the definition of Liability for Taxation) or Repayment Relief (as
defined in paragraph 1.1.2 of the definition of Liability for Taxation);

(2)                                 any Post Completion Relief of the Company or
any Subsidiary (as defined in paragraph 1.1.3 of the definition of Liability for
Taxation); and

(3)                                 any Relief, whenever arising, of the Buyer
or any member of the Buyer’s Tax Group other than the Company or any Subsidiary.

Buyer’s Tax Group: the Buyer and any other company or companies which either are
or become after Completion, or have within the seven years ending at Completion,
been treated as members of the same group as, or otherwise connected or
associated in any way with, the Buyer for any Tax purpose.

Event: includes (without limitation) the expiry of a period of time, the Company
or any Subsidiary becoming or ceasing to be associated with any other person for
any Tax purpose or ceasing to be or becoming resident in any country for any Tax
purpose, the death or the winding up or dissolution of any person, and any
transaction (including the execution and completion of all provisions of this
agreement), event, act or omission whatsoever, and any reference to an Event
occurring on or before a particular date shall include Events which, for Tax
purposes, are deemed to have, or are treated or regarded as having, occurred on
or before that date.

Liability for Taxation: any liability of the Company or a Subsidiary to make a
payment of or in respect of Tax, whether or not the same is primarily payable by
the Company or the relevant Subsidiary and whether or not the Company or the
relevant Subsidiary has or may have any right of reimbursement against any other
person or persons and also includes:

1.1.1                        the Loss of any Relief (Accounts Relief) where such
Relief has been taken into account in computing and so reducing or eliminating
any provision for deferred Tax which appears in the Completion Accounts (or
which, but for such Relief, would have appeared in the Completion Accounts) or
where such Relief was treated as an asset of the Company or the relevant
Subsidiary in the Completion Accounts or was taken into account in computing any
deferred Tax asset which appears in the Completion Accounts (Loss of an Accounts
Relief), in which case the amount of the Liability for Taxation shall be the
amount

62


--------------------------------------------------------------------------------




of Tax which would (on the basis of Tax rates current at the date of such Loss)
have been saved but for such Loss, assuming for this purpose that the Company or
the relevant Subsidiary had sufficient profits or was otherwise in a position to
use the Relief;

1.1.2                        the Loss of any right to repayment of Tax
(including any repayment supplement) (Repayment Relief) which was treated as an
asset in the Completion Accounts (Loss of a Repayment Relief), in which case the
amount of the Liability for Taxation shall be the amount of the Loss of the
right to repayment and any related repayment supplement;

1.1.3                        the set off or use against income, profits or gains
earned, accrued or received or against any Tax chargeable in respect of an Event
occurring on or before Completion of any Relief (Post Completion Relief) or
right to repayment of Tax (including any repayment supplement) which is not
available before Completion, but arises after Completion in circumstances where,
but for such set off or use, the Company or the relevant Subsidiary would have
had a liability to make a payment of or in respect of Tax for which the Buyer
would have been able to make a claim against the Sellers under this Tax Covenant
(Loss of a Post-Completion Relief), in which case the amount of the Liability
for Taxation shall be the amount of Tax saved by the Company or the relevant
Subsidiary as a result of such set off or use.

1.1.4                       any liability of the Company or any Subsidiary to
make a payment pursuant to an indemnity, guarantee or covenant entered into
before Completion under which the Company or the relevant Subsidiary has agreed
to meet or pay a sum equivalent to or by reference to another person´s Tax
liability, in which case the Liability for Taxation shall be equal to the amount
of the liability.

Loss: any reduction, modification, loss, counteraction, nullification,
utilisation, disallowance or clawback for whatever reason.

Overprovision: the amount by which any provision in the Completion Accounts
relating to Tax (other than a provision for deferred Tax) is overstated (except
to the extent that such overstatement results from the utilisation of a Buyer´s
Relief), applying the accounting policies, principles and practices adopted in
relation to the preparation of the Completion Accounts (and ignoring the effect
of any change in law made after Completion).

Relief: includes any loss, relief, allowance, credit, exemption or set off in
respect of Tax or any deduction in computing income, profits or gains for the
purposes of Tax and any right to a repayment of Tax.

Saving: the reduction or elimination of any liability of the Company or a
Subsidiary to make an actual payment of corporation tax in respect of which the
Sellers would not have been liable under paragraph 2 by the use of any Relief
arising wholly as a result of a Liability for Taxation in respect of which the
Sellers have made a payment under paragraph 2 of this Tax Covenant.

Tax: all forms of taxation and statutory, governmental, state, federal,
provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and

63


--------------------------------------------------------------------------------




whether of the UK or any other jurisdiction, and any penalty, fine, surcharge,
interest, charges or costs relating thereto, and Taxation shall have the same
meaning.

Tax Claim: any assessment (including self-assessment), notice, demand, letter or
other document issued or action taken by or on behalf of any Taxation Authority
from which it appears that the Buyer, the Company or a Subsidiary is or may be
subject to a Liability for Taxation or other liability in respect of which the
Sellers are or may be liable under this Tax Covenant.

Taxation Authority: HM Revenue & Customs, the Inland Revenue, HM Customs &
Excise, the Department of Social Security and any other governmental or other
authority whatsoever competent to impose any Tax, whether in the United Kingdom
or elsewhere.

Taxation Statute: any directive, statute, enactment, law or regulation
wheresoever enacted or issued, coming into force or entered into providing for
or imposing any Tax and including orders, regulations, instruments, bye-laws or
other subordinate legislation made under the relevant statute or statutory
provision and any directive, statute, enactment, law, order, regulation or
provision which amends, extends, consolidates or replaces the same or which has
been amended, extended, consolidated or replaced by the same.

1.2                References to gross receipts, income, profits or gains
earned, accrued or received shall include any gross receipts, income, profits or
gains deemed pursuant to the relevant Taxation Statute to have been or treated
or regarded as earned, accrued or received.

1.3                References to a repayment of Tax shall include any repayment
supplement or interest in respect of it.

1.4                A reference to an Event occurring on or before Completion
includes a series or combination of Events, all of which were or the first of
which was an Event occurring on or before Completion or which commenced on or
before Completion.

1.5                Any reference to something occurring in the ordinary course
of business shall, without prejudice to the generality thereof, be deemed not to
include:

1.5.1                                    anything which involves, or leads
directly or indirectly to, any liability of the Company or the relevant
Subsidiary to Tax that is the primary liability of, or properly attributable to,
or due from another person (other than a member of the Buyer’s Tax Group), or is
the liability of the Company or the relevant Subsidiary only because some other
person, other than a member of the Buyer’s Tax Group, has failed to pay it or is
the liability of the Company or the relevant Subsidiary because it has elected
to be regarded as taxable or liable or to be regarded as having made a disposal;
or

1.5.2                                    anything which relates to or involves
the acquisition or disposal of an asset or the supply of services (including the
lending of money, or the hiring or licensing of tangible or intangible property)
in a transaction which is not entered into on arm’s length terms; or

64


--------------------------------------------------------------------------------




1.5.3                                    anything which relates to or involves
the making of a distribution for Tax purposes, the creation, cancellation or
re-organisation of share or loan capital, the creation, cancellation or
repayment of any intra-Group debt or the Company or any Subsidiary becoming or
ceasing to be or being treated as ceasing to be a member of a Group or as
becoming or ceasing to be associated or connected with any other company for any
Tax purposes; or

1.5.4                                    anything which relates to a transaction
or arrangement which includes, or a series of transactions or arrangements which
include, any step or steps having no commercial or business purpose apart from
the reduction, avoidance or deferral of a Liability for Taxation; or

1.5.5                                    anything which gives rise to a
Liability for Taxation on deemed (as opposed to actual) profits or to the extent
that it gives rise to a Liability for Taxation on an amount of profits greater
than the difference between the sale proceeds of an asset and the amount
attributable to that asset in the Accounts or, in the case of an asset acquired
since the Accounts Date, the cost of that asset; or

1.5.6                                    anything which involves, or leads
directly or indirectly to, a change of residence of the Company or any of the
Subsidiaries for Tax purposes.

1.6                Unless the contrary intention appears, words and expressions
defined in this agreement have the same meaning in this Tax Covenant and any
provisions in this agreement concerning matters of construction or
interpretation also apply in this Tax Covenant.

2.                     COVENANT

2.1                The Sellers covenant with the Buyer that, subject to the
provisions of this Tax Covenant, the Sellers shall be jointly and severally
liable to pay to the Buyer by way of repayment of the Purchase Price for the
Sale Shares, to the extent possible but not so as to limit the amount payable
where not wholly possible, an amount equal to any:

2.1.1                                    Liability for Taxation resulting from
or by reference to any Event occurring on or before Completion or in respect of
any gross receipts, income, profits or gains earned, accrued or received by the
Company or any of the Subsidiaries on or before Completion;

2.1.2                                    Liability for Taxation which arises
solely as a result of the relationship for Tax purposes of the Company or any of
the Subsidiaries with any person other than a member of the Buyer’s Tax Group
whensoever arising;

2.1.3                                    any Liability for Taxation falling
within paragraph 1.1.1 to paragraph 1.1.4 of the definition of Liability for
Taxation;

2.1.4                                    any Liability for Taxation which is a
liability for inheritance tax which:

2.1.4.1               arises as a result of a transfer of value occurring or
being deemed to occur on or before Completion (whether or not in

65


--------------------------------------------------------------------------------




conjunction with the death of any person whensoever occurring); or

2.1.4.2               has given rise at Completion to a charge on any of the
Sale Shares or assets of the Company or any of the Subsidiaries; or

2.1.4.3               gives rise after Completion to a charge on any of the Sale
Shares in or assets of the Company or any of the Subsidiaries as a result of the
death of any person within seven years of a transfer of value which occurred
before Completion; and

2.1.5                                    costs and expenses referred to in
paragraph 10.

2.2                For the purposes of this Tax Covenant, in determining whether
a charge on the shares in or assets of the Company or any of the Subsidiaries
arises at any time or whether there is a liability for inheritance tax, the fact
that any Tax may be paid in instalments shall be disregarded and such Tax shall
be treated for the purposes of this Tax Covenant as becoming due or to have
become due and a charge as arising or having arisen on the date of the transfer
of value or other date or Event on or in respect of which it becomes payable or
arises.

2.3                The provisions of section 213 of IHTA 1984 (refund by
instalments) shall be deemed not to apply to any liability for inheritance tax
falling within this paragraph 2.

3.                     PAYMENT DATE AND INTEREST

3.1                Where the Sellers are liable to make any payment under
paragraph 2, the due date for the making of that payment (Due Date) shall be the
earlier of the date falling seven days after the Buyer has served a notice on
the Sellers demanding that payment and in a case:

3.1.1                                    that involves an actual payment of Tax
by the Company or any of the Subsidiaries, (including any payment pursuant to
paragraph 2.1.5) the date on which the Tax in question would have had to have
been paid to the relevant Taxation Authority in order to prevent a liability to
interest or a fine, surcharge or penalty from arising in respect of the
Liability for Taxation in question; or

3.1.2                        that falls within paragraph 1.1.1 of the definition
of Liability for Taxation, the last date on which the Tax is or would have been
required to be paid to the relevant Taxation Authority in respect of the period
in which the Loss of the Relief occurs (assuming for this purpose that the
Company or the relevant Subsidiary had sufficient profits or was otherwise in a
position to use the Relief); or

3.1.3                        that falls within paragraph 1.1.2 of the definition
of Liability for Taxation, the date on which the repayment was due from the
relevant Taxation Authority; or

3.1.4                        that falls within paragraph 1.1.3 of the definition
of Liability for Taxation, the date on which the Tax saved by the Company or the
relevant Subsidiary is or would have been required to be paid to the relevant
Taxation Authority; or

66


--------------------------------------------------------------------------------




3.2         that falls within paragraph 1.1.4 of the definition of Liability for
Taxation not later than the fifth day before the day on which the Company or the
relevant Subsidiary is due to make the payment or repayment. Any dispute as to
the amount specified in any notice served on the Sellers under paragraph 3.1.1
to paragraph 3.1.5 shall be determined by the auditors of the Company or the
relevant Subsidiary for the time being, acting as experts and not as arbitrators
(the costs of that determination being shared equally by the Sellers and the
Buyer).

3.3         if any sums required to be paid by the Sellers under this Tax
Covenant are not paid on the Due Date then, except to the extent that the
Sellers´ liability under paragraph 2 compensates the Buyer for the late payment
by virtue of it extending to interest and penalties, such sums shall bear
interest (which shall accrue from day to day after as well as before any
judgment for the same) at the rate of 4% per annum over the base rate from time
to time of HSBC Bank plc or (in the absence thereof) at such similar rate as the
Buyer selects from the day following the Due Date up to and including the day of
actual payment of such sums, such interest to be compounded quarterly.

4.                     EXCLUSIONS

4.1                The covenant contained in paragraph 2 shall not cover any
Liability for Taxation to the extent that:

4.1.1                                    a provision or reserve in respect
thereof is made in the Completion Accounts; or

4.1.2                                    it arises or is increased as a result
only of any change in the law of Tax announced and coming into force after
Completion (whether relating to rates of Tax or otherwise) or the withdrawal of
any extra-statutory concession previously made by a Taxation Authority (whether
or not the change purports to be effective retrospectively in whole or in part);
or

4.1.3                                    it would not have arisen but for a
change after Completion in the accounting bases on which the Company or any of
the Subsidiaries values its assets (other than a change made in order to comply
with UK GAAP); or

4.1.4                                    the Buyer is compensated for any such
matter under any other provision of this agreement; or

4.1.5                                    it would not have arisen but for a
voluntary act or transaction carried out by the Buyer, the Company or any of the
Subsidiaries after Completion, being an act which:

4.1.5.1                                       is not in the ordinary course of
business; or

4.1.5.2                                       could reasonably have been
avoided; or

4.1.5.3                                       the Company or the relevant
Subsidiary was not legally committed to do under a commitment that existed on or
before Completion; or

67


--------------------------------------------------------------------------------




4.1.5.4     the Buyer was aware would give rise to the Liability for Taxation;

4.1.6                                    such Liability to Tax was paid or
discharged on or before Completion;

4.1.7                                    the Liability for Taxation arises as a
result of any income, profits or gains earned, accrued or received, or any Event
occurring after Completion in the ordinary course of business of the Company;

4.1.8                                    such Liability for Taxation was paid or
discharged at no expense to the Buyer or the Company; or

4.1.9                                    such Liability for Taxation would not
have arisen but for an increase in the number of associated companies (within
the meaning of Section 13(4) Taxes Act) of the Company on or after Completion;
or

4.1.10                  it is a Liability for Taxation that arises due to the
loss of the small companies rate of Corporation Tax solely in consequence of
joining the group of which the Buyer is a member

4.1.11                  such Liability for Tax is in respect of income, profits
or gains earned or accrued in respect of any period ended on or before the
Completion Date and were actually received by the Company but were not reflected
in the Completion Accounts; or

4.1.12                  such Liability for Tax or other liability would not have
arisen but for or is increased by any failure by the Buyer or the Company to
comply with its obligations under this Deed ; or

4.1.13                  such Liability for Tax consists of stamp duty or stamp
duty reserve tax payable on the transfer or agreement to transfer the Shares
pursuant to the Agreement..

5.                     OVERPROVISIONS

5.1                If, on or before the seventh anniversary of Completion, the
auditors for the time being of the Company or any of the Subsidiaries certify
(at the request and expense of the Sellers) that any provision for Tax in the
Completion Accounts has proved to be an Overprovision, then:

5.1.1                        the amount of any Overprovision shall first be set
off against any payment then due from the Sellers under this Tax Covenant;

5.1.2                        to the extent that there is an excess, a refund
shall be made to the Sellers of any previous payment or payments made by the
Sellers under this Tax Covenant (and not previously refunded under this Tax
Covenant) or in respect of any Claim up to the amount of such excess; and

68


--------------------------------------------------------------------------------




5.1.3                        to the extent that such excess as referred to in
paragraph 5.1.2 is not exhausted, the remainder of that excess shall be carried
forward and set off against any future payment or payments which become due from
the Sellers under this Tax Covenant or in respect of any Claim.

5.2                After the Company´s or the relevant Subsidiary´s auditors
have produced any certificate under this paragraph 5, the Sellers or the Buyer
may, at any time before the seventh anniversary of Completion, request the
auditors for the time being of the Company or the relevant Subsidiary (as the
case may be) to review (at the expense of the Sellers) that certificate in the
light of all relevant circumstances, including any facts of which they were not
or it was not aware, and which were not taken into account, at the time when
such certificate was produced and to certify whether, in their opinion, the
certificate remains correct or whether, in light of those circumstances, it
should be amended.

5.3                If the auditors make an amendment to the earlier certificate
and the amount of the Overprovision is revised, that revised amount shall be
substituted for the previous amount and any adjusting payment that is required
shall be made by or to the Sellers (as the case may be) as soon as reasonably
practicable.

5.4              If the Buyer becomes aware that an Overprovision may have been
made at any time up to the date upon which the statutory accounts of the Company
and its Subsidiaries up to the first accounting reference date after completion
are signed, the Buyer shall ask the auditors of the Company to certify whether
there has been an Overprovision in accordance with that Clause 5.

6.                     SAVINGS

6.1                If (at the Sellers´ request and expense) the auditors for the
time being of the Company or any Subsidiary determine that the Company or the
relevant Subsidiary has obtained a Saving, the Buyer shall, as soon as
reasonably practicable thereafter, repay to the Sellers the lesser of:

6.1.1                        the amount of the Saving (as determined by the
auditors) less any costs incurred by the Buyer, the Company or the relevant
Subsidiary; and

6.1.2                        the amount paid by the Sellers under paragraph 2 in
respect of the Liability for Taxation which gave rise to the Saving less any
part of that amount previously repaid to the Sellers under any provision of this
Tax Covenant or otherwise.

6.2                  If the Buyer becomes aware that the Company has obtained a
saving at anytime up to the date upon which the statutory accounts of the
Company and Subsidiaries up to the first accounting reference date following
completion are signed, the Buyer shall request the auditors of the Company to
certify whether there has been a Saving.

6.3                  In determining whether the Company has obtained a Saving,
the auditors of the Company will act as experts and not as arbitrators and that
determination will (in the absence of manifest error) be conclusive and binding
on the parties.

7.                     RECOVERY FROM THIRD PARTIES

69


--------------------------------------------------------------------------------




7.1                Where the Sellers have paid an amount in full discharge of a
liability under paragraph 2 in respect of any Liability for Taxation and the
Buyer, the Company or any of the Subsidiaries is or becomes entitled to recover
from some other person (not being the Buyer, the Company or any of the
Subsidiaries or any other company within the Buyer´s Tax Group), any amount in
respect of such Liability for Taxation, the Buyer shall or shall procure that
the Company or the relevant Subsidiary shall:

7.1.1                        notify the Sellers of its entitlement as soon as
reasonably practicable; and

7.1.2                        if required by the Sellers and, subject to the
Buyer, the Company or the relevant Subsidiary being secured and indemnified by
the Sellers against any Tax that may be suffered on receipt of that amount and
any costs and expenses incurred in recovering that amount, take or procure that
the Company or the relevant Subsidiary takes all reasonable steps to enforce
that recovery against the person in question (keeping the Sellers fully informed
of the progress of any action taken), provided that the Buyer shall not be
required to take any action pursuant to this paragraph 7.1 which, in the Buyer´s
reasonable opinion, is likely to harm its, the Company´s or the relevant
Subsidiary´s commercial relationship (potential or actual) with that or any
other person.

7.2              If the Buyer, the Company or any of the Subsidiaries recovers
any amount referred to in paragraph 7.1 the Buyer shall account to the Sellers
for the lesser of:

7.2.1                        any amount recovered (including any related
interest or related repayment supplement) less any Tax suffered in respect of
that amount and any costs and expenses incurred in recovering that amount (save
to the extent that amount has already been made good by the Sellers under
paragraph 7.1.2); and

7.2.2                        the amount paid by the Sellers under paragraph 2 in
respect of the Liability for Taxation in question.

8.                     CONDUCT OF TAX CLAIMS

8.1                If the Buyer, the Company or any of the Subsidiaries becomes
aware of a Tax Claim, the Buyer shall give or procure that notice in writing is
given to the Sellers as soon as is reasonably practicable, provided that if any
of the Sellers receive any Tax Claim for whatever reason, they shall notify the
Buyer in writing as soon as is reasonably practicable and the Buyer shall be
deemed, on receipt of such notification, to have given the Sellers notice of
such Tax Claim in accordance with the provisions of this paragraphs 8, provided
always that the giving of such notice shall not be a condition precedent to the
Sellers´ liability under this Tax Covenant.

8.2                                 Provided the Sellers indemnify and secure
the Buyer and the Company or the relevant Subsidiary to the Buyer´s reasonable
satisfaction against all liabilities, costs, damages or expenses which may be
incurred thereby including any additional Liability for Taxation, the Buyer
shall take and shall procure that the

70


--------------------------------------------------------------------------------




Company or the relevant Subsidiary shall take such action as the Sellers may
reasonably request by notice in writing given to the Buyer, the Company or the
relevant Subsidiary to avoid, dispute, defend, resist, appeal or compromise any
Tax Claim (such a Tax Claim where action is so requested being hereinafter
referred to as a Dispute), provided that neither the Buyer, the Company nor the
relevant Subsidiary shall be obliged to appeal or procure an appeal against any
assessment to Tax raised on any of them if, the Sellers having been given
written notice of the receipt of such assessment, the Buyer, the Company or the
relevant Subsidiary have not within 14 days of the date of the notice received
instructions in writing from the Sellers to do so.

8.3                If:

8.3.1                        the Sellers do not request the Buyer, the Company
or the relevant Subsidiary to take any action under paragraph 8.2 or fail to
indemnify and secure the Buyer, the Company or the relevant Subsidiary to the
Buyer´s reasonable satisfaction within a period of time (commencing with the
date of the notice given to the Sellers) that is reasonable, having regard to
the nature of the Tax Claim and the existence of any time limit in relation to
avoiding, disputing, defending, resisting, appealing or compromising such Tax
Claim, and which period shall not in any event exceed a period of 14 days; or

8.3.2                        any of the Sellers (or the Company or the relevant
Subsidiary before Completion) has been involved in a case involving fraudulent
conduct or wilful default in respect of the Liability for Taxation which is the
subject matter of the Dispute; or

8.3.3                        the Dispute involves an appeal against a
determination by the General or Special Commissioners of the VAT and Duties
Tribunal, unless the Sellers have obtained the opinion of Tax counsel of at
least 5 years´ standing that there is a reasonable prospect that the appeal will
succeed,

the Buyer, the Company or the relevant Subsidiary shall have the conduct of the
Dispute absolutely (without prejudice to its rights under this Tax Covenant) and
shall be free to pay or settle the Tax Claim on such terms as the Buyer, the
Company or the relevant Subsidiary may in its absolute discretion considers fit.

8.4                                 Subject to paragraph 10.3, by agreement in
writing between the Buyer and the Sellers, the conduct of a Dispute may be
delegated to the Sellers on such terms as may be agreed from time to time
between the Buyer and the Sellers provided that, unless the Buyer and the
Sellers specifically agree otherwise in writing, the following terms shall be
deemed to be incorporated into any such agreement:

8.4.1                        the Buyer, the Company or the relevant Subsidiary
shall promptly be kept fully informed of all matters pertaining to a Dispute and
shall be entitled to see and keep copies of all correspondence and notes or
other written records of telephone conversations or meetings and, in the event
that there is no written record, shall be given an immediate report of all
telephone conversations with any Taxation Authority to the extent that it
relates to a Dispute;

71


--------------------------------------------------------------------------------




8.4.2                        the appointment of solicitors or other professional
advisers shall be subject to the written approval of the Buyer, such approval
not to be unreasonably withheld or delayed;

8.4.3                        all material written communications pertaining to
the Dispute which are to be transmitted to the relevant Taxation Authority shall
first be submitted to the Buyer, the Company or the relevant Subsidiary for
approval and shall only be finally transmitted if such approval is given, such
approval not to be unreasonably withheld or delayed; and

8.4.4                        the Sellers shall make no settlement or compromise
of the Dispute or agree any matter in the conduct of the Dispute which is likely
to affect the amount thereof or the future liability to Tax of the Buyer, the
Company or any relevant Subsidiary without the prior approval of the Buyer, the
Company or the relevant Subsidiary (as may be appropriate), such approval not to
be unreasonably withheld or delayed.

8.5                                 The Buyer shall provide and shall procure
that the Company or relevant Subsidiary provides to the Sellers and the Sellers’
professional advisers reasonable access to premises and personnel and to any
relevant assets, documents and records within their power, possession or control
for the purpose of investigating the matter and enabling the Sellers to take
such action as is referred to in this paragraph 8

8.6                                 Neither the Buyer, the Company nor any of
the Subsidiaries shall be subject to any claim by or liability to any of the
Sellers for non-compliance with any of the foregoing provisions of this
paragraph 10 if the Buyer, the Company or any of the Subsidiaries has bona fide
acted in accordance with the instructions of any one or more of the Sellers.

9.                     GROSSING UP

9.1                All sums payable by the Sellers to the Buyer under this Tax
Covenant shall be paid free and clear of all deductions or withholdings
whatsoever unless the deduction or withholding is required by law.  If any
deductions or withholdings are required by law to be made from any of the sums
payable under this Tax Covenant, the Sellers shall pay to the Buyer such sum as
will, after the deduction or withholding has been made, leave the Buyer with the
same amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.

9.2                If the Buyer incurs a taxation liability which results from,
or is calculated by reference to, any sum paid under this Tax Covenant, the
amount so payable shall be increased by such amount as will ensure that, after
payment of the taxation liability, the Buyer is left with a net sum equal to the
sum it would have received had no such taxation liability arisen.

9.3                If the Buyer would, but for the availability of a Buyer´s
Relief, incur a taxation liability falling within paragraph 9.2, it shall be
deemed for the purposes of that paragraph to have incurred and paid that
liability.

10.              COSTS AND EXPENSES

72


--------------------------------------------------------------------------------




The covenant contained in paragraph 2 of this Tax Covenant shall extend to all
costs and expenses incurred by the Buyer, the Company or any of the Subsidiaries
in connection with any matter included under paragraph 2 of this Tax Covenant
and the enforcement of rights under this Tax Covenant.

 

73


--------------------------------------------------------------------------------


Schedule 9            Completion Accounts

Part 1.           General

DEFINITIONS

The definitions in this paragraph apply in this agreement.

Completion Accounts: the consolidated profit and loss account and consolidated
balance sheet of the Company and its Subsidiaries, for the Completion Period and
stating the amount of the Completion Net Assets, the Completion Profit, the
Debt  the Completion MCT Provision, the HP Liabilities and the Completion
Liabilities prepared in accordance with and subject to the provisions of this
Schedule.

Completion Net Assets: the result of the following calculation:-

(1) the aggregate of the amounts attributed in the Completion Accounts to the
following assets:-

·                  Property

·                  Plant, Machinery and Tooling

·                  Office Equipment Furniture and Computers

·                  Stock and Work in Progress

·                  Debtors

·                  Prepayments

(2)           and then deducting from the aggregate of the sums in (1) the
aggregate of the amounts attributed in the Completion Accounts to the following
liabilities:-

·                  Trade Creditors (Purchase Ledger)

·                  Accruals (excluding accrued interest on Debt until the date
of Completion)

·                  PAYE and NIC

·                  VAT

·                  the Completion Liabilities (to the extent not taken into
account in any other heading)

Completion Period: the period commencing on the day after the Accounts Date up
to and including the Completion Date.

74


--------------------------------------------------------------------------------




Completion Profit: the consolidated profit on ordinary activities before
Taxation of the Company and its Subsidiaries for the Completion Period as shown
in the Completion Accounts but without releasing the General Provision.

Draft Completion Accounts: a draft of the Completion Accounts prepared in
accordance with the requirements of this Schedule.

Expert: a person appointed in accordance with paragraph 3 of Part 1 of this
Schedule to resolve any dispute arising in the preparation of the Completion
Accounts.

Sellers’ Accountants: PKF (UK) LLP of 45 Great Charles Street, Queensway,
Birmingham, B3 2LX.

UK GAAP: generally accepted accounting principles applied in the UK,
incorporating Statements of Standard Accounting Practice, Financial Reporting
Standards FRSSE and Urgent Issues Task Force Abstracts issued by the Accounting
Standards Board Limited, in each case as in force at the date of this agreement.

“General Provision”  a general provision standing as a charge against the
consolidated profit of the Company and its Subsidiaries and included in the
balance sheet of the Company and the Subsidiaries in the sum of £55,000

“Completion Liabilities” All other Liabilities of the Company at Completion
other than:-

·             HP Liabilities in the sum of £283,526.53

·             Taxation (including deferred tax)

·                                      Sums payable to trade creditors in the
ordinary and normal course of the business of the Company and its Subsidiaries
in respect of goods supplied.

·                                             Accruals

·                                             Debt

all as determined in accordance with UK GAAP.

“Completion MCT Provision”: that part of the Completion Tax Provisions which is
mainstream corporation tax in respect of the Completion Period.

“HP Liabilities”: the aggregate of all sums owing by the Company and its
Subsidiaries at Completion in respect of the hire purchase agreements listed in
Schedule 10 and for the avoidance of doubt to exclude any interest element which
accrues and is payable after Completion.

2.             PREPARATION OF COMPLETION ACCOUNTS

2.1                                 The Seller shall procure that the Sellers’
Accountants prepare the Draft Completion Accounts as soon as reasonably
practical after the Completion Date and in any event not later than 28 days
thereafter.

75


--------------------------------------------------------------------------------




2.2                                 The Buyer shall give such assistance and
access to information as the Sellers’ Accountants may reasonably require to
enable them to prepare the Draft Completion Accounts within the period referred
to in paragraph 2.1..

2.3                                 Subject to the preparation of the Draft
Completion Accounts in accordance with paragraph 2.1, the Sellers shall deliver
a copy of the Draft Completion Accounts to the Buyer no later than 28 days after
the Completion Date.

2.4                                 The Buyer shall ensure that, within 21 days
starting on the day after delivery of the Draft Completion Accounts to the
Buyer, the Buyer  shall submit to the Sellers and the Sellers’ Accountants a
report stating whether or not they agree with the Completion Accounts (and in
the case of disagreement, the areas of dispute).

2.5                                 If the Buyer agrees the Draft Completion
Accounts, the parties shall ensure that the Buyer´ and the Sellers´ Accountants 
certify the Draft Completion Accounts as being the Completion Accounts within 14
days of the Sellers’ Accountants receiving the report of the Buyer and the
Completion Accounts shall then become final and binding on the parties for the
purpose of this agreement.

2.6                                 If the Buyer disagrees with the Draft
Completion Accounts, the parties shall endeavour to agree any matter in dispute.
If the matter in dispute is resolved by agreement between the parties, the Buyer
and the Sellers´ Accountants shall certify the Draft Completion Accounts
(subject to any amendment agreed between the parties) as being the Completion
Accounts and they shall become final and binding on the parties for the purpose
of this agreement.

2.7                                 If the parties are unable to resolve any
disagreement within 28 days of the delivery of the report of the Buyer the
disagreement shall be referred to an Expert.

2.8                                 Save as provided in paragraph 3 and that the
prepared and reasonably incurred costs of the Sellers pursuant to this clause 2
(but not any cost pursuant to clause 3) shall be payable by Clamonta (up to
£10,000 excluding VAT of the Sellers’ accountants will be borne by Clamonta
subject to a provision to the same as an accrual in the Completion Accounts but
not included in the Completion Liabilities with any excess over £10,000 plus VAT
being treated as one of the Completion Liabilities) the Buyer and the Sellers
shall bear and pay their own costs incurred in connection with the preparation
and agreement of the Draft Completion Accounts and Completion Accounts.

3.             EXPERT

3.1                                 An Expert is a person appointed in
accordance with this paragraph 3 to resolve a dispute arising in relation to the
Completion Accounts.

3.2           The parties shall agree on the appointment of an independent
Expert.

3.3                                 If the parties are unable to agree on an
Expert within seven days of either party serving details of a suggested expert
on the other, either party may request the President for the time being of the
Institute of Chartered Accountants in England and Wales (“the Institute”) to
appoint an Expert  Chartered Accountant  of repute with experience in the
preparation of the Completion Accounts.

76


--------------------------------------------------------------------------------




3.4                                 The Expert shall prepare a written decision
and give notice (including a copy) of the decision to the parties within a
maximum of two months of the matter being referred to him.

3.5                                 If the Expert dies or becomes unwilling or
incapable of acting, or does not deliver the decision within the time required
by paragraph 3.4 then:

3.5.1      either party may apply to the Institute to discharge the Expert and
to appoint a replacement Expert with the required expertise; and

3.5.2      this paragraph 3 applies in relation to the new Expert as if he were
the first Expert appointed.

3.6                                 All matters under this paragraph 3 shall be
conducted, and the Expert´s decision shall be written, in the English language.

3.7                                 The parties are entitled to make submissions
to the Expert including oral submissions and shall provide (or procure that
others provide) the Expert with such assistance and documents as the Expert
reasonably requires for the purpose of reaching a decision.

3.8                                 To the extent not provided for by this
paragraph 3, the Expert may, in his reasonable discretion, determine such other
procedures to assist with the conduct of the determination as he considers just
or appropriate, including (to the extent he considers necessary) instructing
professional advisers to assist him in reaching his determination.

3.9                                 Each party shall, with reasonable
promptness, supply each other with all information and give each other access to
all documentation and personnel as each other reasonably requires to make a
submission under this paragraph 3.

3.10                           The Expert shall act as an expert and not as an
arbitrator. The Expert shall determine any dispute, which may include any issue
involving the interpretation of any provision of this agreement, his
jurisdiction to determine the matters and issues referred to him or his terms of
reference. The Expert´s written decision on the matters referred to him shall be
final and binding in the absence of manifest error or fraud.

3.11                           Each party shall bear its own costs in relation
to the Expert. The Expert’s fees and any costs properly incurred by him in
arriving at his determination (including any fees and costs of any advisers
appointed by the Expert) shall be borne by the parties equally or in such other
proportions as the Expert directs.

4.             BASIS OF COMPUTATION

4.1                                 The Completion Accounts shall be prepared in
accordance with the provisions of Part 2 of this Schedule 9.

Part 2.           Accounting Policies.

1.             COMPLETION ACCOUNT PRIORITIES

77


--------------------------------------------------------------------------------




The Completion Accounts shall be prepared in accordance with UK GAAP and the
accounting principles, practices, policies and procedures applied in the
Accounts (to the extent that these are consistent with UK GAAP) as applicable to
the Company and its Subsidiary at Completion. The policies applied in the
Accounts in respect of work in progress stock and stock provisions shall be
applied consistently in the Completion Accounts.

78


--------------------------------------------------------------------------------




Sale and Purchase Agreement

Schedules

SCHEDULE 1             PARTICULARS OF SELLERS

Part 1.  Particulars of sellers and apportionment of purchase price

SCHEDULE 2             PARTICULARS OF THE COMPANY AND SUBSIDIARIES

Part 1.  The Company

Part 2.  The Subsidiaries

SCHEDULE 3             COMPLETION

Part 1.  What the Sellers shall deliver to the Buyer at Completion

Part 2.  Matters for the board meetings at Completion

SCHEDULE 4             WARRANTIES

Part 1.  General warranties

Part 2.  Tax warranties

SCHEDULE 5             TAX COVENANT

SCHEDULE 6             INTELLECTUAL PROPERTY RIGHTS

Part 1.  Registered intellectual property rights

Part 2.  Material unregistered intellectual property rights

Part 3.  Intellectual property rights licensed from third parties

Part 4.  Intellectual property rights licensed to third parties

SCHEDULE 7             INFORMATION TECHNOLOGY

79


--------------------------------------------------------------------------------




SCHEDULE 8             PARTICULARS OF PROPERTIES

Part 1.  Freehold properties

Part 2.  Leasehold properties

Part 3.  Freehold properties

SCHEDULE 9             COMPLETION ACCOUNTS

Part 1.  General

Part 2.  Accounting Policies

SCHEDULE 10           HP LIABILITIES

SCHEDULE 11           ESTIMATED DEBT

80


--------------------------------------------------------------------------------




 

EXECUTED AS A DEED by the above named ALAN LESLIE WHEELER in the presence of:

)   /s/ Alan Leslie Wheeler

)

)

 

Witness: /s/ Darnelia Tarbnok

 

Name: Darnelia Tarbnok

 

Address: 47, 49 King Street, Dudley

 

Occupation: Solicitor

 

 

EXECUTED AS A DEED by the above named MICHAEL LEIGH DONOVAN in the presence of:

)   /s/ Michael Leigh Donovan

)

)

 

Witness: /s/ Darnelia Tarbnok

 

Name: Darnelia Tarbnok

 

Address: 47, 49 King Street, Dudley

 

Occupation: Solicitor

 

 

EXECUTED AS A DEED by the above named THORNTON PRECISION COMPONENTS LIMITED
acting as its attorney

Matthew Bell in the presence of

/s/ Roger Dyson

hlw Commercial Lawyers LLP

)   /s/ Matthew Bell

)

)

)

)

)

)

 

 

 

 

 

 

 

 

81


--------------------------------------------------------------------------------